Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 1 of 93




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                           CIVIL CASE NO.:______________________


  ROSETTA WILLIAMS JONES,

         Plaintiff,

  vs.

  WAL-MART STORES EAST, LP,

        Defendant.
  ______________________________/

         DEFENDANT’S NOTICE OF REMOVAL OF STATE COURT ACTION TO
        UNITED STATES DISTRICT COURT, SOUTHERN DISTRICT OF FLORIDA

         Defendant, Wal-Mart Stores East, LP, (“Defendant”), with full reservation of any and all

  defenses, objections, and exceptions, including but not limited to objections to service, venue, and

  statute of limitations, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby removes the above-

  captioned action from the Circuit Court for the Eleventh Judicial Circuit, in and for Miami-Dade

  County, Florida to this Court, and in support of removal, states as follows:

         1.      Plaintiff, Rosetta Williams Jones (“Plaintiff”) filed a Complaint against Defendant

  in the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida styled:

  Rosetta Williams Jones v. Wal-Mart Stores East, LP, Case Number 2021-006756 CA 01 [09]. The

  Complaint was served upon the Defendant on April 9, 2021. See Verified Return of Service and

  Complaint, attached as Composite Exhibit “A.”

         2.      In the Complaint, Plaintiff, a citizen of Florida, claims that she has been damaged

  due to the negligence of the Defendant, a corporation organized pursuant to the laws of the State

  of Delaware, with its principal place of business in the State of Arkansas. See Id.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 2 of 93


                                                                                                 Page 2

            3.    The Complaint does not allege the damages sought other than to allege that the

  amount in controversy exceeds the $30,000 State of Florida Circuit Court jurisdictional minimum.

  See Id.

            4.     However, on June 25, 2020, Plaintiff sent a time-limited Demand Letter to

  Defendant. See June 25, 2020, Demand Letter, attached as Exhibit “B.”

            5.    In the Demand Letter, Plaintiff describes in detail the accident, her injuries, medical

  treatment (including a lower back surgery), and ultimately demanded $100,000,000.00. See Id.

            6.     Further, as part of the Demand Letter, Plaintiff enclosed her medical records and

  bills, indicated that her medical invoices amounted to $356,218.84. See Id.

            7.    Defendant seeks removal to the United States District Court for the Southern

  District of Florida, because the citizenship of the parties, coupled with Plaintiff’s Demand Letter,

  gives rise to diversity of jurisdiction pursuant to 28 U.S.C. § 1332.

                                 FEDERAL DIVERSITY JURISDICTION

            8.    This is a civil action of which this Court has original jurisdiction under 28 U.S.C.

  §1332, and is one that may be removed to this Court by Defendant pursuant to the provisions of

  28 U.S.C. § 1441(b), in that it is a civil action between citizens of different states and the matter

  in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

            9.    A defendant may properly remove an action from state court and avail itself of the

  federal court system in any civil action for which the district courts of the United States have

  diversity jurisdiction pursuant to the provisions of 28 U.S.C. 1441.

            A.    Diversity of Citizenship.

            10.   As noted supra, Plaintiff, now and at all times material to the Complaint, is and was

  a Florida citizen, domiciled in Miami-Dade County, Florida.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 3 of 93


                                                                                                   Page 3

         11.     Defendant is organized and exists pursuant to the laws of the State of Delaware,

  with its principal place of business in the State of Arkansas, and is therefore deemed to be a citizen

  of the State of Arkansas or the State of Delaware pursuant to 28 U.S.C. § 1332(c)(1) (“a

  corporation shall be deemed to be a citizen of every State and foreign state by which it has been

  incorporated and of the State or foreign state where it has its principal place of business”).

         12.     Accordingly, there is diversity of citizenship between the parties as required for

  Removal.

         B.      Amount In Controversy.

         13.     Defendant, as the party invoking federal jurisdiction, carries the burden of

  “establish[ing] by a preponderance of the evidence that the amount in controversy exceeds the

  jurisdictional minimum.” E.S.Y., Inc. v. Scottsdale Insurance Company, 217 F.Supp. 3d 1356,

  1360 (S.D. Fla. 2015) (quoting S. Fla. Wellness, Inc. v. Allstate Ins. Co., 745 F.3d 1312, 1315

  (11th Cir. 2014)). “To determine whether a defendant has met its burden, a court evaluates the

  defendant's notice of removal and evidence submitted by the parties,” drawing reasonable

  deductions and inferences therefrom. Id.

         14.     The focus of defendants' efforts is not whether the plaintiff is likely to secure an

  amount greater than $75,000.00, but rather, “the pertinent question is what is in controversy in the

  case, not how much the plaintiffs are ultimately likely to recover.” Id. (emphasis in original).

         15.     As set forth in paragraph 3 through 6, and incorporated herein, Plaintiff is seeking

  damages in excess of $75,000.00.

         16.     In determining the amount in controversy, a district court should look to “the value

  of the relief being sought by Plaintiff in its complaint.” Viacom, Inc. v. Zebe, 882 F. Supp. 1063,
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 4 of 93


                                                                                                   Page 4

  1065 (S.D. Fla. 1995). Deciphering such value can be difficult because “a plaintiff who has chosen

  to file her case in state court will generally wish to remain beyond the reach of federal jurisdiction,

  and as a result, she will not assign a specific amount to the damages sought in her complaint.”

  Lowery v. Alabama Power Co., 483 F. 3d 1184, 1213 n.63 (11th Cir. 2007).

          17.     Meeting this burden is helped by the fact that, when a “plaintiff’s claim ... is specific

  and in a pleading signed by a lawyer, [it] deserves deference and a presumption of truth.” Burns

  v. Windsor Ins. Co., 31 F.3d 1092, 1095 (11th Cir. 1994). The court should “assume that plaintiff’s

  counsel best knows the value of his client’s case and ... that plaintiff’s counsel understands that,

  because federal removal jurisdiction is in part determined by the amount of damages a plaintiff

  seeks, the counsel’s choices and representations about damages have important legal

  consequences.” Id. Accordingly, where a plaintiff claims a series of damages, she claims that she

  is entitled to each type of damage listed, and each of those claims “deserves defense and a

  presumption of truth.” Id.

          18.     District court judges should also “appraise the worth of plaintiffs’ claims based on

  the nature of the allegations stated in their complaints.” See Roe v. Michelin North America, Inc.,

  613 F. 3d 1058, 1062-63 (11th Cir. 2010).

          19.     For example, in Roe, the Court found that where the complaint lacked a specific

  damage request, “the plaintiff’s allegations -- that her slip and fall resulted in severe physical

  injury, lost wages, lost enjoyment of life, and pain and suffering -- appeared to comprise a claim

  worth more than $75,000.” Id.

           20.    It is well-settled Federal precedent that the Court can consider a Plaintiff’s demand

  letter, to determine if the threshold is met.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 5 of 93


                                                                                                Page 5

          21.    In order to demonstrate by a preponderance of the evidence that the amount in

  controversy exceeds the jurisdictional threshold, the demand letter must contain an “honest

  assessment” of the damages claimed. See Golden v. Dodge-Markham Co., Inc., 1 F.Supp.2d at

  1360 (M.D. Fla. 1998); see also Cross v. Wal-Mart Stores, East, LP, Civil Action No. 7:11–cv–

  21 (HL), 2011 WL 976414, at *2 (M.D. Ga. March 17, 2011) (“More weight should be given to a

  settlement demand if it is an honest assessment of damages.”).

          22.    Courts have found that such an “honest assessment” exists where the demand letter

  “provide[s] specific information ... to support [the plaintiff’s] claim for damages,” Jackson v.

  Select Portfolio Servicing, Inc., 651 F. Supp. 2d 1279, 1281 (S.D. Ala. 2009) (quotations omitted);

  there is a “detailed accounting of [the plaintiff’s] injuries, medical treatments, prognosis, and

  future expenses,” Crutchfield v. State Farm Mut. Auto. Ins. Co., No. 6:12–cv–1656–Orl–37GJK,

  2013 WL 616921, at *2 (M.D. Fla. February 19, 2013), the “demand package ... is based on

  medical records provided by the Plaintiff,” Katz v. J.C. Penney Corp., Inc., No. 09-CV-60067,

  2009 WL 1532129, at *5 (S.D. Fla. June 1, 2009), or where the demand letter “delineates the extent

  of [the plaintiff’s] injuries, the physicians who have treated her, and the medical care she received

  from each of those physicians.” Wilson v. Target Corp., No. 10–80451–CIV, 2010 WL 3632794,

  at *4 (S.D. Fla. September 14, 2010).

         C.      The Procedural Requirements For Removal Are Satisfied

          23.    This Notice has been filed within 30 days of Defendant having adequate notice of

  a basis for removal and less than one year has passed since the filing of the original Complaint, as

  such this request for removal is timely.

          24.    As required by 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

  served upon Ace (including Plaintiffs Complaint) are attached as Composite Exhibit "A."
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 6 of 93


                                                                                                  Page 6

           25.    Written Notice of the filing of this notice has been furnished to Plaintiff, and a copy

  of this Notice has been filed with the Clerk of the Circuit Court of the 11th Judicial Circuit, in and

  for Miami-Dade County, Florida.

           26.    Therefore, and for the reasons stated above, all the requirements for diversity

  jurisdiction, pursuant to 28 U.S.C. 1332(c)(1), have been met in that complete diversity of

  citizenship exists between Plaintiff and Defendant, and the amount in controversy exceeds the

  jurisdictional threshold. Thus, it is proper for this Court to exercise subject matter jurisdiction over

  this action.

          WHEREFORE, Defendant, WAL-MART EAST, LP, respectfully requests this Court to

  assume original jurisdiction and grant this Notice for Removal.



                    (CERTIFICATE OF SERVICE ON FOLLOWING PAGE)
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 7 of 93


                                                                                                Page 7

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via

  Electronic Mail, to all counsel of record listed on the attached Service List, this 30th day of April,

  2021.

                                               LUKS, SANTANIELLO, PETRILLO &
                                               COHEN
                                               Attorneys for Defendant
                                               110 SE 6th Street
                                               MIAMI, FL, 33130
                                               Telephone: (305) 377-8900
                                               Fax: (305) 377-8901



                                               By:     /s/Luis Menendez-Aponte
                                                     LUIS MENENDEZ-APONTE
                                                     FLB:772771
                                                     LUKSFLL-Pleadings@LS
                                                     Law.com



  SERVICE LIST

  Attorneys for Plaintiff
  Balu Sajeevan, Esq.
  Fenstersheib Law Group, P.A.
  520 West Hallandale Beach Blvd.
  Hallandale Beach, FL 33009
  balu@fenstersheib.com
  bs-pleadings@fenstersheib.com
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 8 of 93




                               EXHIBIT A
Filing Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 9 of 93
       # 123358033  E-Filed 03/18/2021 03:51:57 PM


                                                                     IN THE CIRCUIT COURT OF THE
                                                                     11TH JUDICIAL CIRCUIT IN AND
                                                                     FOR MIAMI-DADE COUNTY,
                                                                     FLORIDA

         ROSETTA WILLIAMS JONES,                                     CASE NO:

                   Plaintiff,

         v.

         WAL-MART STORES EAST, LP,

                   Defendant.

         ______________________________________/

                                                   COMPLAINT

               COMES NOW, the Plaintiff, ROSETTA WILLIAMS JONES, by and through the

        undersigned counsel, sues the Defendant, WAL-MART STORES EAST, LP, and alleges as

        follows:

                JURISDICTIONAL STATEMENT AND IDENTIFICATION OF PARTIES

               1.         This is an action in excess of THIRTY THOUSAND DOLLARS ($30,000.00) and

        within the jurisdiction of this Court.

               2.         At all times material hereto, upon information and belief, the Plaintiff, ROSETTA

        WILLIAMS JONES, was a resident of Miami-Dade County, Florida, and is sui juris.

               3.         That all times material hereto, upon information and belief, the Defendant, WAL-

        MART STORES EAST, LP, was and still is a Foreign Limited Partnership authorized and doing

        business in the State of Florida, that:

                      a. owned a premises located at 5851 NW 177th Street, Hialeah, FL 33015;

                      b. maintained a premises located at 5851 NW 177th Street, Hialeah, FL 33015;

                      c. managed a premises located at 5851 NW 177th Street, Hialeah, FL 33015;
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 10 of 93




               d. possessed a premises located at 5851 NW 177th Street, Hialeah, FL 33015; and/or

               e. exercised control over a premises located at 5851 NW 177th Street, Hialeah, FL

                  33015;

          4.      Venue is proper in Miami-Dade County, Florida because the incident, which is the

   subject of this Complaint, occurred in Miami-Dade County, Florida.

          5.      That on or about December 21, 2019, the Plaintiff, ROSETTA WILLIAMS

   JONES, was a business invitee present on the aforesaid premises when she sustained serious

   bodily injuries after slipping and falling on water allowed to build up on Defendant WAL-MART

   STORES EAST, LP’s premises. Upon information and belief, said fall was caused by rain water

   tracking in from the outside that had puddled and accumulated in a hallway entrance to the

   Walmart Auto Center area of Defendant’s property, which Defendant permitted to remain on the

   subject area and did not make efforts to clean or mitigate the risks of.

            COUNT I - NEGLIGENCE AGAINST WAL-MART STORES EAST, LP

          6.      The Plaintiff, ROSETTA WILLIAMS JONES, adopts and re-alleges paragraphs

   1–5, as if they were reproduced herein, and further alleges:

          7.      That at the time the Plaintiff was injured, Defendant, WAL-MART STORES

   EAST, LP, owed the Plaintiff a legal duty of reasonable care in maintaining the premises in a

   reasonably safe condition, free from transitory foreign object or substances that might foreseeably

   give rise to injury or damage to the Plaintiff.

          8.      Moreover, Defendant, WAL-MART STORES EAST, LP, had a legal duty to

   warn the Plaintiff of any defects or unreasonably dangerous conditions on the Defendant’s

   premises.




                                                     2
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 11 of 93




          9.       Furthermore, Defendant owed Plaintiff a duty of reasonable care to act as a

   reasonably prudent person as to not cause harm or damage to those individuals within the

   foreseeable zone of risk.

          10.      Nevertheless, Defendant, by and through its agents, servants, and/or employees

   breached the aforesaid duty to Plaintiff ROSETTA WILLIAMS JONES by the following:

                a. carelessly and negligently creating an unreasonably dangerous condition by

                   permitting the existence of a foreign object or substance on the grounds of the

                   premises that Defendant had actual knowledge of, or should have known of, or had

                   constructive knowledge of due to the length of time the dangerous condition existed

                   or due to the regularity with which the dangerous condition occurs on the subject

                   premises;

                b. carelessly and negligently failing to inspect the grounds of the premises for the

                   existence of such unreasonably dangerous conditions that Defendant had actual

                   knowledge of, or should have known of, or had constructive knowledge of due to

                   the length of time the dangerous condition existed or due to the regularity with

                   which the dangerous condition occurs on the subject premises;

                c. carelessly and negligently failing to maintain the grounds of the premises free from

                   the existence of such unreasonably dangerous conditions that Defendant had actual

                   knowledge of, or should have known of, or had constructive knowledge of due to

                   the length of time the dangerous condition existed or due to the regularity with

                   which the dangerous condition occurs on the subject premises;

                d. carelessly and negligently failing to warn this Plaintiff, by sign or otherwise, as to

                   the existence of said unreasonably dangerous conditions on the subject floor that




                                                      3
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 12 of 93




                    Defendant had actual knowledge of, or should have known of, or had constructive

                    knowledge of due to the length of time the dangerous condition existed or due to

                    the regularity with which the dangerous condition occurs on the subject premises;

                 e. carelessly and negligently failing to otherwise undertake reasonable efforts to repair

                    and/or remedy any unreasonable dangerous conditions that Defendant had actual

                    knowledge of, or should have known of, or had constructive knowledge of due to

                    the length of time the dangerous condition existed or due to the regularity with

                    which the dangerous condition occurs on the subject premises; and/or

                 f. carelessly and negligently failing to act as a reasonably prudent person would as to

                    not create unsafe and/or dangerous conditions that could foreseeably cause damage

                    and/or injury to individuals within the foreseeable zone of risk.

           11.      That as a direct and proximate result of the negligence of Defendant, WAL-MART

   STORES EAST, LP, the Plaintiff, ROSETTA WILLIAMS JONES, was injured in and about

   her body and extremities and/or aggravated a pre-existing condition; suffered pain therefrom;

   suffered physical handicap; suffered disfigurement; suffered mental pain and suffering; suffered

   loss of income in the past and will do so in the future; suffered loss for the capacity for the

   enjoyment of life and/or incurred medical expenses for the care and treatment of her injuries. Said

   injuries are permanent and are continuing in nature, and the Plaintiff will continue to suffer these

   losses and impairments in the future.

           WHEREFORE, the Plaintiff, ROSETTA WILLIAMS JONES, prays for entry of a

   judgment against the Defendant, WAL-MART STORES EAST, LP, in an amount in excess of

   Thirty Thousand ($30,000.00) dollars, plus costs, and the Plaintiff further demands trial by jury of

   all issues in this cause so triable as a matter of right.




                                                       4
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 13 of 93




                             FENSTERSHEIB LAW GROUP, P.A.
                             520 West Hallandale Beach Blvd.
                             Hallandale Beach, Florida 33009
                             Telephone: (954) 456-2488
                             Facsimile: (954) 867-1844

                             /s/ Balu Sajeevan
                             Balu Sajeevan, Esquire
                             Florida Bar No: 1008847
                             Email Addresses for service Pursuant to Fla. R. Jud. Admin 2.516
                             Primary: balu@fenstersheib.com
                             Secondary: bs-pleadings@fenstersheib.com




                                            5
     Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 14 of 93
Filing # 125113876 E-Filed 04/17/2021 12:54:43 PM
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 15 of 93
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 16 of 93
      # 124291856   E-Filed 04/05/2021 10:30:57 AM


        ROSETTA WILLIAMS JONES,                                     IN THE CIRCUIT COURT OF THE
                                                                    11TH JUDICIAL CIRCUIT IN
               Plaintiff,                                           AND      FOR    MIAMI-DADE
                                                                    COUNTY, FLORIDA
        v.
                                                                    CASE NO: 21-006756 CA 01 (09)
        WAL-MART STORES EAST, LP,

               Defendant.

        ______________________________________/


                                             SUMMONS
        THE STATE OF FLORIDA:

        To All and Singular the Sheriffs of the Said State:

              YOU ARE HEREBY COMMANDED to serve this summons and a copy of the
        complaint or petition in this action on Defendant:

                                      WAL-MART STORES EAST, LP
                               Registered Agent: C T CORPORATION SYSTEM
                                     1200 SOUTH PINE ISLAND ROAD
                                           PLANTATION, FL 33324

                Each defendant is required to serve written defenses to the Complaint or Petition on Balu
        Sajeevan, Esquire of the FENSTERSHEIB LAW GROUP, P.A., at 520 West Hallandale Beach
        Blvd., Hallandale, Florida, within twenty (20) days after service of this summons on that
        defendant, exclusive of the day of service, and to file the original of the Defenses with the clerk
        of this court either before service on Plaintiff's attorney or immediately thereafter. If a defendant
        fails to do so, a Default will be entered against that Defendant for the relief demanded in the
        complaint or petition.

               WITNESS my hand and the Seal of this Court.
                                                                    4/5/2021

                                                              As clerk of Said Court:




                                                              BY: ___________________________




                                                         1
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 17 of 93




                                            IMPORTANTE

           Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
   notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
   llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
   presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
   interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
   despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
   Existen otros requisitos legales.       Si lo desea, puede usted consultar a un abogado
   immediatamente. Si no conoce a un abogado puede llamar a una de las oficinas de asistencia
   legal que aparecen en la guia telefonica.

          Si desea responder a la demanda por su ceuenta, al mismo tiempo en que presenta su
   respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
   persona denominada abajo como “Plaintiff/Plaintiff's Attorney” (Demandante o Abogado del
   Demandante).

                                             IMPORTANT

           Des poursuites judicares ont ete entreprises contre vous. Vous avez 20 jours consecutifs
   a partir de la date de l'assignation de cette citation pour deposer une response ecrite a la plainte
   ci-jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pur vous proteger.
   Vour etes oblige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et
   du nom des parties nommees ici, si vous ne deposez pas votre reponse ecrite dans le relair requis,
   vous risquez de perde la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre
   saisis par la suite, sans aucun preavis ulterieur du tribunal. Il y a d'autres obligations juridiques
   et vous pouvez requerir les services immediats d'un avocat. Si vous ne connaissez pas d'avocat,
   vous pourriez telephoner a un service de reference d'avocats ou a un bureau d'assistance
   juridique (figurant a l'annuaire de telephones).

          Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement,
   en memetemps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite
   au “Plaintiff/Plaintiff's Attorney” (Plaignant ou a son avocat) nomme ci-dessous.




                                                    2
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 18 of 93
      # 124291856   E-Filed 04/05/2021 10:30:57 AM


        ROSETTA WILLIAMS JONES,                                     IN THE CIRCUIT COURT OF THE
                                                                    11TH JUDICIAL CIRCUIT IN
               Plaintiff,                                           AND      FOR    MIAMI-DADE
                                                                    COUNTY, FLORIDA
        v.
                                                                    CASE NO: 21-006756 CA 01 (09)
        WAL-MART STORES EAST, LP,

               Defendant.

        ______________________________________/


                                             SUMMONS
        THE STATE OF FLORIDA:

        To All and Singular the Sheriffs of the Said State:

              YOU ARE HEREBY COMMANDED to serve this summons and a copy of the
        complaint or petition in this action on Defendant:

                                      WAL-MART STORES EAST, LP
                               Registered Agent: C T CORPORATION SYSTEM
                                     1200 SOUTH PINE ISLAND ROAD
                                           PLANTATION, FL 33324

                Each defendant is required to serve written defenses to the Complaint or Petition on Balu
        Sajeevan, Esquire of the FENSTERSHEIB LAW GROUP, P.A., at 520 West Hallandale Beach
        Blvd., Hallandale, Florida, within twenty (20) days after service of this summons on that
        defendant, exclusive of the day of service, and to file the original of the Defenses with the clerk
        of this court either before service on Plaintiff's attorney or immediately thereafter. If a defendant
        fails to do so, a Default will be entered against that Defendant for the relief demanded in the
        complaint or petition.

               WITNESS my hand and the Seal of this Court.

                                                              As clerk of Said Court:




                                                              BY: ___________________________




                                                         1
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 19 of 93




                                            IMPORTANTE

           Usted ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
   notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Una
   llamada telefonica no lo protegera. Si usted desea que el tribunal considere su defensa, debe
   presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
   interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
   despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
   Existen otros requisitos legales.       Si lo desea, puede usted consultar a un abogado
   immediatamente. Si no conoce a un abogado puede llamar a una de las oficinas de asistencia
   legal que aparecen en la guia telefonica.

          Si desea responder a la demanda por su ceuenta, al mismo tiempo en que presenta su
   respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
   persona denominada abajo como “Plaintiff/Plaintiff's Attorney” (Demandante o Abogado del
   Demandante).

                                             IMPORTANT

           Des poursuites judicares ont ete entreprises contre vous. Vous avez 20 jours consecutifs
   a partir de la date de l'assignation de cette citation pour deposer une response ecrite a la plainte
   ci-jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pur vous proteger.
   Vour etes oblige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus et
   du nom des parties nommees ici, si vous ne deposez pas votre reponse ecrite dans le relair requis,
   vous risquez de perde la cause ainsi que votre salaire, votre argent, et vos biens peuvent etre
   saisis par la suite, sans aucun preavis ulterieur du tribunal. Il y a d'autres obligations juridiques
   et vous pouvez requerir les services immediats d'un avocat. Si vous ne connaissez pas d'avocat,
   vous pourriez telephoner a un service de reference d'avocats ou a un bureau d'assistance
   juridique (figurant a l'annuaire de telephones).

          Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement,
   en memetemps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite
   au “Plaintiff/Plaintiff's Attorney” (Plaignant ou a son avocat) nomme ci-dessous.




                                                    2
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 20 of 93
      # 123358033   E-Filed 03/18/2021 03:51:57 PM


                                                                  IN THE CIRCUIT COURT OF THE
                                                                  11TH JUDICIAL CIRCUIT IN AND
                                                                  FOR MIAMI-DADE COUNTY,
                                                                  FLORIDA

         ROSETTA WILLIAMS JONES,                                  CASE NO:

                Plaintiff,

         v.

         WAL-MART STORES EAST, LP,

                Defendant.

         ______________________________________/

               INTERROGATORIES TO DEFENDANT WAL-MART STORES EAST, LP

               COMES NOW the Plaintiff, ROSETTA WILLIAMS JONES, by and through their

        undersigned counsel, and hereby propounds the attached interrogatories to the Defendant, WAL-

        MART STORES EAST, LP, requesting said Defendant to answer same under oath, in writing,

        within the time and manner prescribed by the Florida Rules of Civil Procedure.




                                [CONTINUED ON THE FOLLOWING PAGE]




                                                       1
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 21 of 93




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served along

   with the Summons and complaint on the Defendant.

                                  FENSTERSHEIB LAW GROUP, P.A.
                                  520 West Hallandale Beach Blvd.
                                  Hallandale Beach, Florida 33009
                                  Telephone: (954) 456-2488
                                  Facsimile: (954) 867-1844

                                  /s/ Balu Sajeevan
                                  Balu Sajeevan, Esquire
                                  Florida Bar No: 1008847
                                  Email Addresses for service Pursuant to Fla. R. Jud. Admin 2.516
                                  Primary: balu@fenstersheib.com
                                  Secondary: bs-pleadings@fenstersheib.com




                                                 2
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 22 of 93


         INTERROGATORIES TO DEFENDANT, WAL-MART STORES EAST, LP
                                             DEFINITIONS

      (a) The word “you,” “yours” and/or “yourselves” mean Defendant WAL-MART STORES

          EAST, LP and any directors, officers, employees, agents, representatives or other persons

          acting, or purporting to act, on behalf of Defendant, WAL-MART STORES EAST, LP.

      (b) The singular shall include the plural and vice versa; the terms “and” or “or” shall be both

          conjunctive and disjunctive; and the term “including” means “including without

          limitations.”

      (c) “Date” shall mean the exact date, month and year, if ascertainable or, if not, the best

          approximation of the date (based upon relationship with other events).

      (d) The word “document” shall mean any writing, recording, electronically stored information

          or photograph in your actual or constructive possession, custody, care or control, which

          pertain directly or indirectly, in whole or in part, either to any of the subjects listed below

          or to any other matter relevant to the issues in this action, or which are themselves listed

          below as specific documents, including, but not limited to: correspondence, memoranda,

          notes, messages, diaries, minutes, books, reports, charts, ledgers, invoices, computer

          printouts, microfilms, video tapes or tape records.

      (e) “Agent” shall mean: any agent, employee, officer, directory, attorney, independent

          contractor or any other person acting at the direction of or on behalf of another.

      (f) “Person” shall mean any individual, corporation, proprietorship, partnership, trust,

          association or any other entity.

      (g) The words “pertain to” or “pertaining to” mean: relates to, refers to, contains, concerns,

          describes, embodies, mentions, constitutes, constituting, supports, corroborates,

          demonstrates, proves, evidences, shows, refutes, disputes, rebuts, controverts or

          contradicts.

      (h) The term “third party” or “third parties” refers to individuals or entities that are not a party

          to this action.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 23 of 93


      (i) The term “action” shall mean the case entitled ROSETTA WILLIAMS JONES v. WAL-

         MART STORES EAST, LP, pending in this Court.

      (j) The word “identify”, when used in reference to a document (including electronically stored

         information), means and includes the name and address of the custodian of the document,

         the location of the document, and a general description of the document, include (1) the

         type of document (e.g., letter or memorandum) and, if electronically stored information,

         the software application used to create it (e.g., MS Word or MS Excel Spreadsheet); (2)

         the general subject matter of the document or electronically stored information; (3) the date

         of the document or electronically stored information; (4) the author of the document or

         electronically stored information; (5) the addressee of the document or electronically stored

         information; and (6) the relationship of the author and addressee to each other.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 24 of 93


                                          INSTRUCTIONS

   If you object to fully identifying a document, electronically stored information or oral

   communication because of a privilege, you must nevertheless provide the following information

   pursuant to Fla. R. Civ. P. 1.280(b)(5), unless divulging the information would disclose the

   privileged information:

      (1) the nature of the privilege claimed (including work product);

      (2) if the privilege is being asserted in connection with a claim or defense governed by state

          law, the state privilege rule being invoked;

      (3) the date of the document, electronically stored information or oral communication;

      (4) if a document: its type (e.g. letter or memorandum) and, if electronically stored

          information, the software application used to create it (e.g. MS Word or MS Excel

          Spreadsheet), and the custodian, located, and such other information sufficient to identify

          the material for a subpoena duces tecum or a production request, including where

          appropriate the author, the addressee, and, if not apparent, the relationship between the

          author and addressee;

      (5) if an oral communication: the place where it was made, the names of the persons present

          while it was made, and, if not apparent, the relationship of the persons present to the

          declarant; and

      (6) the general subject matter of the document, electronically stored information or oral

          communication.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 25 of 93


           1.     What is your name, address and if you are answering for someone else, your official

   position?

           2.     Describe any and all policies of insurance which you contend cover or may cover

   or provide a defense to you for the allegations set forth in Plaintiff’s Complaint or inure to the

   benefit of Plaintiff (for example medical payments), detailing as to such policies the name of the

   insurer, the number of the policy, the effective dates of the policy, the available limits of liability

   and other applicable coverage, the name and address of the custodian of the policy, and any policy

   defenses known or asserted.

           3.     Describe in detail how the incident described in the Complaint happened, including

   all actions taken by you, your agents or employees to prevent the incident. This specifically

   includes but is not limited to a concise statement of the facts as to how you contend the Plaintiff’s

   accident took place, including why you think the Plaintiff fell.

           4.     Describe in detail each act or omission on the part of any party to this lawsuit that

   you contend constituted negligence that was a contributing legal cause of the incident in question.

           5.     State the facts upon which you rely for each affirmative defense in your answer. If

   you contend that the Plaintiff was wearing inappropriate footwear, protective gear or similar

   clothing, please state the legal basis for your assertion and identify both the facts to support your

   assertion and all other appropriate clothing.

           6.     Do you contend any person or entity other than you is, or may be, liable in whole

   or part for the claims asserted against you in this lawsuit? If so, state the full name and address of

   each such person or entity, the legal basis for your contention, the facts or evidence upon which

   your contention is based, and whether or not you have notified each such person or entity for your

   contention.

           7.     List the names and addresses of all persons believed or known by you, your agents

   or attorneys to have any knowledge concerning any of the issues raised by the pleadings and

   specify the subject matter about which of the witnesses has knowledge. For each, please also state

   their job description or relationship to you, if any.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 26 of 93


           8.       Have you heard or do you know about any statement or remark made by or on

   behalf of any party to this lawsuit, other than yourself, concerning any issue in this lawsuit? If so,

   state the name and address of each person who made the statement or statements, the name and

   address of each person who heard it, and the date, time, place, and substance of each statement.

           9.       State the name and address of every person known to you, your agents, or attorney

   who has knowledge about, or possession, custody, or control of any model, plat, map, drawing,

   motion picture, video tape, or photograph pertaining to any fact or issue involved in this

   controversy; and describe as to each, what such person has, the name and address of the person

   who took or prepared it, and the date it was take or prepared.

           10.      Do you intend to call any expert witnesses at the trial of this case? If so, state as to

   each such witness, the name and business address of the witnesses, the witness’ qualifications as

   an expert, the subject matter upon which the witness is expected to testify, the substance of the

   facts and opinions to which the witness is expected to testify and a summary of the grounds for

   each opinion.

           11.      Have you made an agreement with anyone that would limit a party’s liability to

   anyone for any of the damages sued upon in this case? If so, state the terms of the agreement and

   the parties to it.

           12.          Please state if you have ever been a party, either plaintiff or defendant, in a lawsuit,

   arbitration, or administrative proceeding involving personal injuries or involving a matter related

   to a source of transient foreign substances or objects on your premises other than the present

   matter, and if so, state whether you were plaintiff (claimant) or defendant, the nature of the action,

   and the date and tribunal in which such suit or proceeding was filed.

           13.      Identify sufficiently to enable discovery, the date, method and substance of any

   written or oral notice defendant received of the incident which is the subject matter of this action.

   Attach a copy of any accident report form made in the normal course of business.

           14.      Identify the owners and lessees of the premises at the time of the incident, giving

   the name and current address of each and state the date of incorporation, if applicable.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 27 of 93


             15.   Give the full name and current address of both those persons who were responsible

   for management or control of the premises at the time of the incident complained of and those who

   currently have custody of any records relating to management of the premises at such time.

             16.   Describe the location where the Plaintiff was injured including the name or

   designation, the flooring or surface material, the lighting, physical dimensions and last material

   repairs or renovations prior to the incident, including, but not limited to the area where the Plaintiff

   fell.

             17.   State the date and nature of any complaint, warning or other notice defendant or

   defendant’s agents received concerning a dangerous or defective condition or foreign object at the

   location of the incident prior thereto. Attach a copy of any written complaint, warning or other

   notice.

             18.   Identify the date, method and personnel making an inspection which took place

   prior to the incident to determine whether the area, when Plaintiff was injured, was in a safe

   condition.

             19.   Identify the date, names and current addresses of persons and the findings of any

   inspections made of the location subsequent to the incident. This specifically includes but is not

   limited to a description of any transient foreign substance located near where Plaintiff fell or any

   other possible cause of Plaintiff’s fall as alleged in the Complaint including but not limited to its

   size, color, consistency, texture, possible source(s) and common name or description.

             20.   Describe any markings at the area and any warnings to the Plaintiff including the

   date, nature and persons who made them.

             21.   For each safety device, including but not limited to cones, garbage cans, barrier,

   and non-skid surface, in use at the time of the incident, state its descriptions, location and purpose.

   Please include when such device(s) were installed and who installed them.

             22.   Describe all maintenance procedures and identify the maintenance contractor or in-

   house maintenance supervisor at the time of the incident.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 28 of 93


           23.      For each repair, replacement, alternation or safety precaution made subsequent to

   and in the area of the alleged incident, state the date, description, reasons and name, current address

   and occupation of the person who made it.

           24.      Give a concise statement of the facts as to how you contend the Plaintiff’s accident

   took place, including why you think the Plaintiff fell, and any act or omissions on the part of the

   Plaintiff which you contend contributed to cause the accident.

           25.      Please list the names, addresses and employees of all persons who were present on

   December 21, 2019 at the time of the incident at the property where the subject incident took place,

   whether they witnessed the incident or not, including the individual who were at the premises of

   Defendant WAL-MART STORES EAST, LP.

           26.      Please state the name and address of the person or persons with the most knowledge

   of all persons employed by Defendant WAL-MART STORES EAST, LP, who may have been

   at the subject property where the incident described in the complaint occurred on December 21,

   2019.

           27.      For each prior accident which occurred, or had been alleged to have occurred on

   your premises in the same area as or in similar manner to the incident (slip/trip, fall-down

   incidents), state information sufficient to identify it, such as date, name and last known address of

   persons involved, description of incident, and identify and related lawsuit.

           28.      Is the Defendant properly named in the Complaint?

                 a. If you answer is no, please state the exact name of the Defendant as it should appear

                    in the Complaint. (This question is being asked simply to name the Defendant

                    properly in the Complaint and is in no way asking the Defendant to admit

                    negligence or imply that the Defendant is negligent).

           29.      For each matter in Plaintiff’s Request for Admissions served concurrently herewith,

   except those to which you responded with an unequivocal admission, please state each and every

   fact upon which you base said response, identify each and every writing, document, recording,

   photograph or other tangible thing, that you contend supports said response, and identify each and
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 29 of 93


   every person that you contend has knowledge of any fact on which you contend supports said

   response and set forth each person’s last known address and telephone number.

          30.     Are you aware of any incident other than the accident that is the subject of this

   litigation in which the Plaintiff was or might have been injured? If yes, please state the nature,

   date(s) and place(s) of all such incidents, the injuries allegedly sustained therein, the names and

   addresses of all witnesses with any knowledge concerning each such incident, and describe with

   particularity any and all records, documents or things in your possession or control that relate or

   refer to each such incident.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 30 of 93




                                                       ________________________________
                                                       Authorized Representative for
                                                       WAL-MART STORES EAST, LP

   STATE OF FLORIDA       )
                          ) ss.
   COUNTY OF ____________ )

          BEFORE ME personally appeared ______________________________ who after being

   duly sworn says that the above and foregoing Answers to Interrogatories are true and correct.

          The foregoing instrument was acknowledged before me this ___ day of _____________,

   2021, by ______________________________, who is personally known to me or who has

   produced the following identification _______________________________, as identification and

   who did not take an oath.




                                                       ________________________________
                                                       NOTARY PUBLIC

                                                       Print Name: ______________________

                                                       My Commission expires:
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 31 of 93
      # 123358033   E-Filed 03/18/2021 03:51:57 PM


                                                                     IN THE CIRCUIT COURT OF THE
                                                                     11TH JUDICIAL CIRCUIT IN AND
                                                                     FOR MIAMI-DADE COUNTY,
                                                                     FLORIDA

         ROSETTA WILLIAMS JONES,                                     CASE NO:

                Plaintiff,

         v.

         WAL-MART STORES EAST, LP,

                Defendant.

         ______________________________________/

                                        REQUEST FOR ADMISSIONS

               COMES NOW the Plaintiff, ROSETTA WILLIAMS JONES, by and through the

        undersigned counsel, pursuant to Rule 1.370 of the Florida Rules of Civil Procedure, and hereby

        requests that Defendant, WAL-MART STORES EAST, LP, admit or deny the truth of the

        following statement(s), considering that these requests are intended to limit the issues at trial and

        should the Plaintiff prove any statement stated below not admitted by the Defendant, that the

        Plaintiff shall seek attorneys fees and costs incurred in proving the statement, and further

        recognizing that a response is due within forty five (45) days of the propounding of these requests

        as certified in the certificate of service as indicated below and the failure of Defendant to make a

        response within forty five (45) days of the propounding of these requests shall entitle the Plaintiff

        to deem the statements admitted. The definition of "subject incident” is the accident that is

        described in the current complaint filed by the Plaintiff. “You” means the Defendant, its agents

        and employees. THEREUPON, do you ADMIT or DENY:

               1.      You were properly named in the Complaint.

               2.      Venue is appropriate.



                                                         23
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 32 of 93




           3.     The Court has jurisdiction over the parties.

           4.     You are the appropriate party to the case based on the allegations contained in the

   Complaint.

           5.     The Plaintiff, ROSETTA WILLIAMS JONES, herein was not negligent in

   causing the incident alleged in the Complaint.

           6.     That Plaintiff, ROSETTA WILLIAMS JONES, suffered a permanent injury as a

   result of the incident which is the subject of this lawsuit.

           7.     That the Plaintiff, ROSETTA WILLIAMS JONES, was injured in the incident

   which is the subject of this lawsuit.

           8.     At all times material hereto, you leased, rented, possessed, controlled, designed,

   and/or owned all or part of the premises located at 5851 NW 177th Street, Hialeah, FL 33015.

           9.     You owed a duty of reasonable care to maintain your premises in a reasonably safe

   condition for the safety of business invitees on the premises, which includes reasonable efforts to

   keep the premises free from transitory foreign objects or substances that might foreseeably give

   rise to loss, injury or damage.

           10.    On or about December 21, 2019, the Plaintiff, ROSETTA WILLIAMS JONES,

   was your business invitee at your premises located at 5851 NW 177th Street, Hialeah, FL 33015.

           11.    Plaintiff, ROSETTA WILLIAMS JONES, fell on or about December 21, 2019

   on your premises.

           12.    You did not conduct regular inspections of your premises.

           13.    You did not conduct inspections of your premises more frequently than every hour.

           14.    You did not conduct inspections of your premises more frequently than every half-

   hour.

           15.    You did not conduct inspections of your premises more frequently than every 10

   minutes.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 33 of 93




           16.     The condition set forth in the Complaint to wit: the transient foreign substance on

   the floor of your store, was created as a result of your acts and/or omissions.

           17.     You allowed a transient foreign substance to exist on your premises so that Plaintiff

   fell.

           18.     The negligent conditions were known to you or had existed for a sufficient length

   of time so that defendant should have known of them.

           19.     You failed to warn Plaintiff, ROSETTA WILLIAMS JONES, of the aforesaid,

   dangerous and unsafe conditions.

           20.     You did not provide any warnings to Plaintiff, ROSETTA WILLIAMS JONES,

   with respect to any conditions on your premises on December 21, 2019.

           21.     A transient foreign substance was on the floor or your premises near the area where

   Plaintiff fell within the minute before he contends that she fell.

           22.     A transient foreign substance was on the floor or your premises near the area where

   Plaintiff fell after he contends that she fell.

           23.     You cleaned up a transient foreign substance after Plaintiff contends he fell.

           24.     On the date and at the time of the incident alleged in the Complaint, Plaintiff,

   ROSETTA WILLIAMS JONES, fell as a result of a transient foreign substance.

           25.     At the date and time of the incident alleged in the Complaint, there was a recording

   device, whether still or showing motion, capable of visually reproducing the location of the

   incident alleged in the complaint.

           26.     You have a visual recording, whether still or showing motion, of Plaintiff,

   ROSETTA WILLIAMS JONES, on the date and time of the incident alleged in the Complaint.

           27.     You have a visual recording, whether still or showing motion, of Plaintiff,

   ROSETTA WILLIAMS JONES, after the day of the incident alleged in the Complaint.

           28.     All recordings of the Plaintiff made by you, if any, remain available to you.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 34 of 93




          29.   Plaintiff incurred medical expenses as a result of the fall which is the subject of this

   lawsuit.

          30.   You are not being defended in this case pursuant to a reservation of rights



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served along

   with the Summons and complaint on the Defendant.



                                   FENSTERSHEIB LAW GROUP, P.A.
                                   520 West Hallandale Beach Blvd.
                                   Hallandale Beach, Florida 33009
                                   Telephone: (954) 456-2488
                                   Facsimile: (954) 867-1844

                                   /s/ Balu Sajeevan
                                   Balu Sajeevan, Esquire
                                   Florida Bar No: 1008847
                                   Email Addresses for service Pursuant to Fla. R. Jud. Admin 2.516
                                   Primary: balu@fenstersheib.com
                                   Secondary: bs-pleadings@fenstersheib.com
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 35 of 93
      # 123358033   E-Filed 03/18/2021 03:51:57 PM


                                                                       IN THE CIRCUIT COURT OF THE
                                                                       11TH JUDICIAL CIRCUIT IN AND
                                                                       FOR MIAMI-DADE COUNTY,
                                                                       FLORIDA

         ROSETTA WILLIAMS JONES,                                       CASE NO:

                 Plaintiff,

         v.

         WAL-MART STORES EAST, LP,

                 Defendant.

         ______________________________________/

          REQUEST FOR PRODUCTION TO DEFENDANT WAL-MART STORES EAST, LP

                COMES NOW the Plaintiff, ROSETTA WILLIAMS JONES, by and through their

        undersigned counsel, and pursuant to Rule 1.350 of the Florida Rules of Civil Procedure, and

        hereby propounds upon Defendant, WAL-MART STORES EAST, LP, the instant Request for

        Production as follows:

                1.      Any and all policies of insurance, including any and all primary, umbrella and

        excess policies, which cover or may cover the Defendant or Plaintiff for any or all of the allegations

        set forth in the Complaint filed in this case.

                2.      All insurance policies in full force and effect on the date of the accident, incident

        or event that is the subject matter of this lawsuit under which the Plaintiff(s) is or might be eligible

        to receive, medical, health, hospital, accident, disability, sickness, social security, worker's

        compensation, income disability, wage continuation and/or other similar benefits.

                3.      Any and all writings, recordings, tapes, videos, records, memoranda, notes, or other

        material in the care, custody, possession or control of the Defendant or the Defendant's attorneys,

        investigators, agents, representatives, servants or employees reflecting statements, including but




                                                          12
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 36 of 93




   not limited to those described in Fla. R. Civ. P 1.280, made by the Plaintiff or Plaintiff's employees

   or agents regarding any of the issues in this case.

           4.      Any and all writings, records, memoranda, notes, or other material in the care,

   custody, possession or control of the Defendant(s) or the Defendant(s) attorneys, investigators,

   agents, representatives, servants or employees reflecting statements, including but not limited to

   those described in Fla. R. Civ. P 1.280, made by any and all witnesses regarding any of the issues

   in this case.

           5.      Any and all photographs taken by or on behalf of the Defendant or the Defendant's

   attorneys, investigators, agents, representatives, servants or employees which are in any manner

   related to the subject matter of this lawsuit. This request includes, but is not limited to, any and all

   photographs depicting the scene of the incident or event that is the subject matter of this lawsuit,

   and photographs taken of the Plaintiff. If the original was taken digitally, then a copy of the actual

   digital file(s) is requested on compact disc or DVD. If the original was taken on film, both a

   photographic quality print and the negatives are requested to be produced. If the original source

   was a non-digital tape, then a copy of the tape is requested. If the original source was lost, damaged

   or destroyed, please state same and provide a color laser copy of whatever remains in your

   possession.

           6.      Any and all movies, motion pictures, videotapes or reproductions of the accident,

   incident or event that is the subject matter of this lawsuit taken by or on behalf of the Defendant

   or the Defendant’s attorneys, investigators, agents, representatives, servants or employees which

   are in any manner related to the subject matter of this lawsuit. If the original was taken digitally,

   then a copy of the actual digital file(s) is requested on compact disc or DVD. If the original was

   taken on film, both a photographic quality print and the negatives are requested to be produced. If

   the original source was a non-digital tape, then a copy of the tape is requested. If the original source

   was lost, damaged or destroyed, please state same and provide a color laser copy of whatever

   remains in your possession.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 37 of 93




           7.      Any and all movies, motion pictures, videotapes or reproductions taken at, on, near,

   from, around, or inside the premises set forth in the Complaint from two hours before to two hours

   after the accident, incident or event that is the subject matter of this lawsuit. This request

   specifically includes all recordings of your store and premises videorecording system and requests

   the highest possible resolution and individual camera recordings as well as multiple cameras on a

   single screen. If the original was taken digitally, then a copy of the actual digital file(s) is requested

   on compact disc or DVD. If the original was taken on film, both a photographic quality print and

   the negatives are requested to be produced. If the original source was a non-digital tape, then a

   copy of the tape is requested. If the original source was lost, damaged or destroyed, please state

   same and provide a color laser copy of whatever remains in your possession.

           8.      Your policies, procedures, guidelines, equipment manuals and all other

   documentation regarding your videorecording system, your use thereof and the preservation and

   retention of images recorded thereon.

           9.      Any and all photographs, movies, motion pictures, slides, films, videotapes,

   audiotapes, records, reports and other writings or recorded representations relating in any way to

   any surveillance conducted on the Plaintiff by the Defendant or the Defendant's attorneys,

   investigators, agents, representatives, servants or employees. If the original was taken digitally,

   then a copy of the actual digital file(s) is requested on compact disc or DVD. If the original was

   taken on film, both a photographic quality print and the negatives are requested to be produced. If

   the original source was a non-digital tape. then a copy of the tape is requested. If the original source

   was lost, damaged or destroyed, please state same and provide a color laser copy of whatever

   remains in your possession.

           10.     Any charts, drawings, graphs, diagrams or other documentary evidence involving

   the subject matter of this lawsuit which are expected to be offered as evidence at the time of trial.

           11.     Any and all medical records, reports, opinions, or other writings in the care,

   custody, possession or control of the Defendant or the Defendant's attorneys, investigators, agents,
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 38 of 93




   representatives, servants or employees, received from doctors, physicians, nurses, other health care

   providers or anyone else who saw, examined, or rendered care or treatment to the Plaintiff(s) or

   from any hospitals where the Plaintiff(s) was/were seen, examined or treated for injuries or

   conditions that were or may have been sustained as a result of the accident, incident or event that

   is the subject of this lawsuit. This request does not include any records provided directly from

   Plaintiff.

           12.    Any and all other medical reports, opinions, or other writings in the care, custody,

   possession or control of the Defendant or the Defendant's attorneys, investigators, agents,

   representatives, servants or employees, from doctors, physicians, nurses, other health care

   providers or anyone else who saw, examined, or rendered care or treatment to the Plaintiff(s) or

   from any hospitals where the Plaintiff(s) was/were seen, examined or treated for injuries or

   conditions not related to the accident, incident or event that is the subject of this lawsuit. This

   request does not include any records provided directly from Plaintiff.

           13.    Any and all reports prepared by experts who are expected to testify at the trial of

   this cause.

           14.    For each expert whom you expect to call as an expert witness at the trial of this

   cause, copies of any and all factual information or data supplied to or relied upon by the expert,

   copies of any and all textual material, including, but not limited to, treatises, periodicals, books,

   dissertations, pamphlets, journals and other writings on which the expert will or is anticipated to

   rely or which the expert alleges supports any of his or her opinions, copies of any and all statutes,

   ordinances, codes, safety manuals, regulations, or other standards on which the expert will or is

   anticipated to rely, and copies of any and all records, evaluations, charts, graphs, photographs,

   movies. Motion pictures, slides, films, videotapes, audiotapes, reconstructions and other writings

   or recorded representations prepared or generated by or on behalf of the expert that relate in any

   way to the preparation or formulation of any of his or her opinions in this case, including but not
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 39 of 93




   limited to all books, manuals, texts or other written or recorded materials referenced by you for

   the formulation of this opinion.

           15.     Any and all contracts, leases, agreements or other writings relating in any way to

   any ownership interest in or right to control the property or any part thereof at the time of the

   incident or event that is the subject matter of this lawsuit by anyone other than the Defendant(s).

   This request includes any such documents related to the use of the property by any person or entity

   including but not limited to: food, beverage and other concessions.

           16.     The maintenance, repair, housekeeping, janitorial and inspection records related to

   the area involved in the incident or any part thereof alleged herein from four years prior to the

   incident through one year following the incident.

           17.     The maintenance, repair, housekeeping, janitorial and inspection records related to

   the premises from four years prior to the incident through one year following the incident.

           18.     Documentation of any spot-check inspections irrespective of by whom it was done

   within three years before the date of the incident alleged in the Complaint to present.

           19.     Any document regarding the inspection of the premises generally applicable within

   three years before the date of the incident alleged in the Complaint to present.

           20.     Documentation of any inspections made of the location subsequent to the incident.

           21.     Documentation of any inspections made of the location at the time of the incident.

           22.     All documents pertaining to contractor(s) who performed, should perform or may

   perform maintenance, repair or inspections during the year of the incident.

           23.     Any and all accident reports and/or incident reports relating in any way to the

   accident, incident or event that is the subject matter of this lawsuit.

           24.     Any and all repair bills, contracts, estimates, and invoices and similar

   documentation relating to the Defendant WAL-MART STORES EAST, LP for the four (4) years

   preceding the incident or one year subsequent to the incident to correct the defect that caused the

   incident that is the subject matter of this lawsuit.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 40 of 93




           25.       Any citations and other reports or evidence of charges of any violation of law or

   code violations etc. the Defendants received as a result of the incident or event that is the subject

   matter of this lawsuit.

           26.       All records, reports, forms or other written evidence of the disposition of any

   citations or charges of any violation of law or any code violation the Defendant received as a result

   of the accident, incident or event that is the subject matter of this lawsuit.

           27.       Any and all claims indexes or similar documents relating to Plaintiffs accident and

   claims history.

           28.       All written notices or correspondence of any alleged fall-down, trip/slip or fall

   incidents at this same location for the preceding four (4) years prior to this incident at issue.

           29.       Any charts, drawings, graphs, blueprints, sketches, schematics, diagrams,

   planograms, or other documentary evidence involving the layout of your premises as alleged in

   the complaint during the month of the incident.

           30.       Any documentation of the charges, fees, rebates or similar financial arrangements

   regarding the location of items on store shelves or displays within a 50 feet walk of the location of

   the incident alleged in the Complaint in effect during the month of the incident.

           31.       Any and all repair bills, contracts, estimates, and invoices and similar

   documentation relating to the Defendant's premises for the four (4) years preceding the incident or

   one year subsequent to the incident to correct the defect that caused the incident that is the subject

   matter of this lawsuit.

           32.       Any and all agreements the Defendant(s) has/have made with anyone that would

   limit that party's liability to anyone for any of the damages in this case.

           33.       Any document regarding the design or layout of any properties/stores applicable

   within three years before the date of the incident alleged in the Complaint to present.

           34.       All documents to any third party regarding or putting any third party on notice of

   any claims made by Plaintiff, whether indemnity or defense is sought or not.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 41 of 93




          35.     All documents describing or related to any other slip and falls on transient foreign

   substances in the premises within three years before the date of the incident alleged in the

   Complaint to present.

          36.     All documents describing or related to any other slip and falls on transient foreign

   substances in any of your premises applicable within three years before the date of the incident

   alleged in the Complaint to present.

          37.     Job descriptions for each and every employee from District Manager down that

   worked in or supervised the premises from four years before the incident alleged in the Complaint

   to present.

          38.     Documents illustrating any safety devices available to employees in any of your

   properties, including but not limited to: warning devices, signs, cones, tapes. barricades, garbage

   cans, barriers, mats, and non-skid surfaces.

          39.     Any documents from third-parties regarding the design, layout, and compliance

   with any design, layout or instructions regarding same.

          40.     All documents pertaining to any bonus, incentive, compensation, benefit, penalty,

   disincentive, accident, claim, risk management or similar program related to citations, infractions,

   accidents or similar incidents at your company.

          41.     Any and all pleadings and discovery from any other lawsuit where you have been

   a defendant other than the present matter and which involved allegation of a fall involving the

   same or similar circumstances as alleged in the Complaint.

          42.     Any and all pleadings and discovery from any other lawsuit where you have been

   a defendant other than the present matter and which involved allegation of a slip and fall on a

   transient foreign substance in your premises within the past five years.

          43.     A company organizational flow chart.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 42 of 93




           44.        Any documents identifying or specifying the flooring or surface material in the area

   of the incident, as well as the lighting, physical dimensions and last material repairs or renovations

   prior to the incident.

           45.        Any documents identifying or specifying the lighting in the area of the incident.

           46.        Any documents identifying or specifying the physical dimensions of the area of the

   incident.

           47.        Any documents of the last repairs and renovations prior to the incident in the area

   of the incident

           48.        All manuals, videos, books, binders, charts, policies, procedures, rules, regulations,

   laws, suggestions, guidelines or similar direction relating to:

                 a. Employee Training

                 b. Safety

                 c. Incident Investigation

                 d. Lighting

                 e. Property Layout & Design

                 f. Inspections

                 g. Maintenance or Repair

                 h. Janitorial or Cleaning

                 i.   Shrinkage

           49.        Any documentation of any employee meetings in the premises for the full or partial

   purpose of safety, including schedules, certificates of attendance, list of employees (attendance

   sheets), and material provided, covered or used in preparation therefore.

           50.        Documentation of the proper legal name for the entity alleged in the Complaint, if

   not properly alleged.

           51.        Any document you rely upon to support your denial of any Request for Admissions.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 43 of 93




          52.     Any and all accident reports, photographs, repair bills, estimates, medical bills

   and/or records, hospital bills and/or records, ambulance/fire department bills and/or records,

   CME/IME reports, recorded statements, and correspondence that relate or refer to any incident

   other than the subject collision, in which you contend that the plaintiff, was or might possibly have

   sustained personal injuries and/or property damage.

          53.     Personnel files of each and every employee with knowledge of the incident alleged

   in the Complaint.

          54.     Personnel files of each and every employee who worked on the day of the incident

   alleged in the Complaint and who had any responsibility for the area, department or departments

   where Plaintiff was allegedly injured.

          55.     Personnel files of each and every employee who worked on the day of the incident

   alleged in the Complaint and who had any responsibility for the inspection of the area where

   Plaintiff was allegedly injured.

          56.     Personnel files of each and every employee who worked on the day of the incident

   alleged in the Complaint and who had any responsibility for the maintenance of the area where

   Plaintiff was allegedly injured. This request includes maintenance in its broadest possible sense

   including: restocking, refreshing, and organizing in addition to cleaning, repairs and related

   maintenance.

          57.     Time slips, punch cards and any other document pertaining to the hours worked by

   employees in the premises alleged in the Complaint during the seven days before and after the

   incident alleged in the Complaint. This should include the employees' names and departments or

   job codes.

          58.     Invoices, contracts, and estimates for the painting work done to the area which

   would include the walkway where the incident occurred for the 5 years before the incident.

          59.     Invoices, contracts, and estimates for the cleaning work to the area which would

   include the walkway where the incident occurred for the 5 years before the incident.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 44 of 93




          60.     Contracts for the painting work done to the area which would include the walkway

   where the incident occurred for the 5 years before the incident.

          61.     Contracts for the cleaning work to the area which would include the walkway where

   the incident occurred for the 5 years before the incident.

          62.     Invoices, contracts, and estimates for the paint that was used to paint the area which

   would include the walkway where the incident occurred for the 5 years before the incident.

          63.     Inspection schedules for the area which would include the walkway where the

   incident occurred for the 5 years before the incident.

          64.     Logs which would document maintenance performed on the walkway where the

   incident occurred for the 5 years before the incident.

          65.     Logs which would document painting work performed the walkway where the

   incident occurred for the 5 years before the incident.

          66.     Logs which would document the cleaning of walkway where the incident occurred

   for the 5 years before the incident.

          67.     Written requests from Defendant or its affiliated companies for any maintenance

   work to the area which would include the walkway where the incident occurred for the 5 years

   before the incident. This request contemplates requests made to the property owner.

          68.     Written requests from Defendant or its affiliated companies for any painting work

   to the area which would include the walkway where the incident occurred, for the 5 years before

   the incident. This request contemplates requests made to the property owner.

          69.     Any and all documentation of bonuses, incentive compensation or similar programs

   for managers or employees of Defendant WAL-MART STORES EAST, LP that are in any way

   related to the outcome of this case or any other profit or loss.

          70.     Any document permitting, authorizing, allowing or requiring any person or entity

   to act on behalf of Defendant in effect at the time of the incident alleged in the Complaint in

   connection with the maintenance, repair, or modification of said premises, including but not
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 45 of 93




   limited to incurring expenses or debts related thereto. This request includes but is not limited to

   any rules, regulations. Bylaws, declarations, articles, power, job description, etc.

           71.     Any document permitting, authorizing, allowing or requiring any person or entity

   to act on behalf of Defendant in effect at the time of any prior modifications or changes to the

   premises at or near where the incident took place within the past ten years, if any. This request

   includes but is not limited to any rules, regulations, bylaws, declarations, articles, power, job

   description, etc.

                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served along

   with the Summons and complaint on the Defendant.



                                      FENSTERSHEIB LAW GROUP, P.A.
                                      520 West Hallandale Beach Blvd.
                                      Hallandale Beach, Florida 33009
                                      Telephone: (954) 456-2488
                                      Facsimile: (954) 867-1844

                                      /s/ Balu Sajeevan
                                      Balu Sajeevan, Esquire
                                      Florida Bar No: 1008847
                                      Email Addresses for service Pursuant to Fla. R. Jud. Admin 2.516
                                      Primary: balu@fenstersheib.com
                                      Secondary: bs-pleadings@fenstersheib.com
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 46 of 93
      # 125593817   E-Filed 04/26/2021 01:46:35 PM


        WAL-35248M/6LL5867/DYS
        IN THE CIRCUIT COURT OF THE
        11TH JUDICIAL CIRCUIT IN AND
        FOR MIAMI-DADE COUNTY, FLORIDA

        CASE NO.: 2021-006756 CA 01 [09]
        ROSETTA WILLIAMS JONES,

                Plaintiff,

        vs.

        WAL-MART STORES EAST, LP,

               Defendant.
        ____________________________________________ /

                                 DEFENDANT’S COLLATERAL SOURCE
                     REQUEST TO PRODUCE TO PLAINTIFF ROSETTA WILLIAMS JONES

                Defendant, WAL-MART STORES EAST, LP, by and through undersigned counsel,

        and pursuant to Florida Rule of Civil Procedure Rule 1.350, hereby propound their

        Collateral Source Request for Production to Plaintiff, ROSETTA WILLIAMS JONES, produce

        and permit Defendant to inspect and photograph the following:

                1.      Copies of any and all notices and notifications of the Plaintiff's intent to

        claim damages from the alleged tortfeasor which have been sent to any and all collateral

        source providers pursuant to §768.76 (6) of the Florida Statutes, and any applicable

        hospital lien ordinance.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 47 of 93

                                                             CASE NO.: 2021-006756 CA 01 [09]
                                                                                      Page 2

           2.     Copies of any and all claims of lien, statements, correspondence or

   documentation received from all providers of collateral sources asserting or waiving any

   claim of subrogation or reimbursement pursuant to §768.76 (7) of the Florida Statutes,

   and any applicable hospital lien ordinance.

           3.     Copies of any and all subrogation or reimbursement notices, policy

   provisions and claims of lien for all providers of collateral sources for medical treatment

   received by Plaintiff as a result of the incident that is the subject of this litigation.

           4.     Any and all documentation establishing the amount of money and benefits

   paid by any and all collateral sources for medical treatment received by the Plaintiff as a

   result of the incident which is the subject of this litigation.

           5.     Copies of any and all releases of hospital liens and satisfactions of hospital

   liens pertaining to the Plaintiff for any medical and chiropractic care rendered as an

   alleged result of the incident which is the subject of this litigation.

           6.     Copies of any and all Complaints and Statements of Claim filed by any

   medical provider against the Plaintiff for any medical and chiropractic care which is

   alleged to have been rendered as a result of the incident which is the subject of this

   litigation.

           7.     Copies of all drafts, checks, money orders and receipts showing payment by

   the Plaintiff of any hospital lien charges which are alleged to have been incurred as a

   result of the incident which is the subject of this litigation.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 48 of 93

                                                            CASE NO.: 2021-006756 CA 01 [09]
                                                                                     Page 3

          8.      Copies of any correspondence between the Plaintiff and any health care

   provider, including hospitals, pertaining to collection of accounts, payment of bills and

   liens and reimbursement/subrogation rights.

          9.      Any and all Workers Compensation, TRICARE/Champus, Medicare, HRS

   Medicaid, Hospital liens, HMO notices, PPO notices, ERlSA plan, health insurance, medical

   payment (Med Pay) and commercial PIP notices of subrogation and reimbursement rights

   pertaining to any health care (both medical and chiropractic) rendered to Plaintiff as an

   alleged result of the incident which is the subject of this litigation.

          10.     Copies of any and all drafts and checks showing payment by any Workers

   Compensation carrier, TRICARE/Champus, Medicare, HRS Medicaid, health insurance,

   HMO, PPO, ERISA plan, Med Pay plan, any public program providing medical expenses

   and commercial PIP to Plaintiff and any health care provider (medical and chiropractic)

   for the benefit of the Plaintiff.

          11.     Copies of any checks, drafts, documentation and correspondence sent by

   the Social Security Administration, motor vehicle accident insurer (including PIP), any

   federal, state or local income disability provider, any public program providing disability

   payments, and income disability insurer to the Plaintiff for any wage loss and loss,

   disability and loss of earning capacity payments made as an alleged result of the incident

   which is the subject of this action.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 49 of 93

                                                           CASE NO.: 2021-006756 CA 01 [09]
                                                                                    Page 4

          12.    Copies of any contract or agreement by any group, organization,

   partnership, or corporation to provide, pay for, or reimburse the costs of hospital, medical,

   dental, or other health care services that pertain to the Plaintiff herein.

          13.    Copies of any contractual or voluntary wage continuation plan and contract

   provided by Plaintiffs employer(s) or by any other system intended to provide wages

   during a period of disability.

          14.    Copies of the Complaints in any lawsuit and arbitration concerning a dispute

   between any collateral source providers as defined in §768.76 and Plaintiff.

          15.    Produce all Medicare Summary Notices (MSN), or any other notices, reports,

   statements, or other documents from any source that describe, total or reference any

   Medicare benefits that plaintiff has received from the date of the accident till the present.

          16.    Produce a printout showing all benefits paid by Medicare for any and all

   services or supplies that your providers and suppliers billed through Medicare and are

   contained on your personal account history at www.mymedicare.gov.

          17.    Produce all correspondences or other documents from CMS or any other

   source that describe, total or reference any liens on the claims raised in this case.

          18.    A signed and executed copy of Social Security Administration Consent for

   Release authorization form SSA-3288, attached as Exhibit “A”.

          19.    A signed and executed copy of Request for Social Security Earnings

   Information authorization form SSA-7050-F4, attached as Exhibit “B”.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 50 of 93

                                                          CASE NO.: 2021-006756 CA 01 [09]
                                                                                   Page 5

          20.    A signed and executed copy of Internal Revenue Service Request for

   Transcript of Tax Return authorization form 4506, attached as Exhibit “C”.

          21.    A signed and executed copy of Consent to Release for Medicare

   authorization form, attached as Exhibit “D”.

          22.    A signed and executed copy of Medicaid Healthcare Administration

   Authorization form, attached as Exhibit “E”.

          23.    Produce all Medicare Summary Notices (MSN), or any other notices, reports,

   statements, or other documents from any source that describe, total or reference any

   Medicare benefits that plaintiff has received from the date of the accident till the present.

          24.     Produce a printout showing all benefits paid by Medicare for any and all

   services or supplies that your providers and suppliers billed through Medicare and are

   contained on your personal account history at www.mymedicare.gov.

          25.    Produce all correspondences or other documents from CMS or any other

   source that describe, total or reference any liens on the claims raised in this case.




          It is hereby requested that the aforesaid production of copies be made and sent to

   the offices of LUKS, SANTANIELLO, PETRILLO & COHEN. If plaintiff offers to make such

   documents available for inspection only, it is hereby requested that copies be provided
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 51 of 93

                                                 CASE NO.: 2021-006756 CA 01 [09]
                                                                          Page 6

   to undersigned counsel and we will reimburse all reasonable or actual charges

   associated with said copies.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 52 of 93

                                                           CASE NO.: 2021-006756 CA 01 [09]
                                                                                    Page 7

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

   via Electronic Mail, to all counsel of record listed on the attached Service List, this 26th

   day of April, 2021.

                                                 LUKS, SANTANIELLO,
                                                 PETRILLO & COHEN
                                                 Attorneys for Defendant
                                                 110 SE 6th Street
                                                 MIAMI, FL, 33130
                                                 Telephone: (305) 377-8900
                                                 Fax: (305) 377-8901




                                                 By:       s/DENISE M. STOCKER
                                                       DANIEL J. SANTANIELLO
                                                       Florida Bar No.: 860948
                                                       DENISE M. STOCKER
                                                       Florida Bar No.: 0089244
                                                       LUKSFLL-Pleadings@LS-Law.com

                                         SERVICE LIST

   Attorneys for Plaintiff
   Balu Sajeevan, Esq.
   Fenstersheib Law Group, P.A.
   520 West Hallandale Beach Blvd.
   Hallandale Beach, FL 33009
   balu@fenstersheib.com
   bs-pleadings@fenstersheib.com
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 53 of 93
      # 125593817   E-Filed 04/26/2021 01:46:35 PM


        IN THE CIRCUIT COURT OF THE
        11TH JUDICIAL CIRCUIT IN AND
        FOR MIAMI-DADE COUNTY, FLORIDA

                                                         CASE NO.: 21006756CA0109
        ROSETTA WILLIAMS JONES,

               Plaintiff,

        vs.

        WAL-MART STORES EAST, LP,

               Defendant.
        ____________________________________________ /

                   NOTICE OF SERVING COLLATERAL SOURCE INTERROGATORIES

               The Defendant, WAL-MART STORES EAST, LP, pursuant to Rule 1.340(e) and the

        other applicable rules of the Florida Rules of Civil Procedure and Local Rules governing

        practice, hereby files this Notice of Service of Interrogatories propounded to the Plaintiff,

        ROSETTA WILLIAMS JONES, as follows:

               TYPE OF INTERROGATORIES: COLLATERAL SOURCE

               NUMBER OF INTERROGATORIES: A through H

               The original of said interrogatories were electronically mailed to Plaintiff's counsel

        and a true and correct copy of the foregoing Notice of Service of Interrogatories was filed

        using the e-filing portal to the Clerk of the Court.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 54 of 93




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

   via Electronic Mail, to all counsel of record listed on the attached Service List, this 26th

   day of April, 2021.

                                                 LUKS, SANTANIELLO,
                                                 PETRILLO & COHEN
                                                 Attorneys for Defendant
                                                 110 SE 6th Street
                                                 MIAMI, FL, 33130
                                                 Telephone: (305) 377-8900
                                                 Fax: (305) 377-8901




                                                 By:       s/DENISE M. STOCKER
                                                       DANIEL J. SANTANIELLO
                                                       Florida Bar No.: 860948
                                                       DENISE M. STOCKER
                                                       Florida Bar No.: 0089244
                                                       LUKSFLL-Pleadings@LS-Law.com

                                         SERVICE LIST

   Attorneys for Plaintiff
   Balu Sajeevan, Esq.
   Fenstersheib Law Group, P.A.
   520 West Hallandale Beach Blvd.
   Hallandale Beach, FL 33009
   balu@fenstersheib.com
   bs-pleadings@fenstersheib.com
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 55 of 93




                          COLLATERAL SOURCE INTERROGATORIES
                          TO PLAINTIFF ROSETTA WILLIAMS JONES

   1.    As a result of personal injuries you received in this accident, did you receive any
         payments or benefits from the following sources (check answer):

         A.    The United States Social Security Act:

               Yes _____            No ____

               If Yes, answer 1 through 5:

               1.     Amount of benefits received:




               2.     Type of benefits (medical expense, lost income, etc.):




               3.     Social Security office and address providing benefits:




               4.     Claim number or file number:




               5.     Social Security number:




         B.    Any Federal, State or Local Income Disability Act:

               Yes ____             No ____

               If Yes, answer 1 through 4:

               1.     Amount of benefits received:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 56 of 93




              2.    Type of benefits (medical expense, lost income, etc.):




              3.    Name and complete address of government agencies or persons or
                    organizations providing benefits:




              4.    Claim number, social security number, policy number, file number or
                    other records identification designation:




         C.   Any other public programs providing medical expenses, disability payments,
              or other similar benefits:

              Yes ____            No ____

              If Yes, answer 1 through 4:

              1.    Amount of benefits received:




              2.    Type of benefits (medical expense, lost income, etc.):




              3.    Name and complete address of government agencies or persons
                    organizations providing benefits:




              4.    Claim number, social security number, file number or other records
                    identification designation:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 57 of 93




         D.   Any health, sickness, or income disability insurance:

              Yes ____             No ____

              If Yes, answer 1 through 5:

              1.     Amount of benefits received:




              2.     Type of benefits (medical expense, lost income, etc.):




              3.     Name and complete address of insurance carrier and address of
                     servicing office:




              4.     Claim number:




              5.     Policy number:




         E.   Any accident insurance that provides health benefits or income disability
              coverage (e.g., automobile personal injury protection benefits or medical
              payments coverage):

              Yes ____             No ____

              If Yes, answer 1 through 5:

              1.     Amount of benefits received:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 58 of 93




              2.    Type of benefits (medical expense, lost income, etc.):




              3.    Name and complete address of insurance carrier and address of
                    servicing office:




              4.    Claim number:




              5.    Policy number:




         F.   Any contract or agreement of any group, organization, partnership, or
              corporation to provide, pay for, or reimburse the cost of hospital, medical,
              dental, or other health care services:

              Yes ____            No ____

              If Yes, answer 1 through 4:

              1.    Amount of benefits received:




              2.    Type of benefits (medial expense, lost income, etc.):




              3.    Name and complete address of group, partnership, corporation, or
                    other person or organization providing such benefit or service:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 59 of 93




              4.    Claim number, social security number, policy number, file number or
                    other records identification designation:




         G.   Any contractual or voluntary wage continuation plan provided by your
              employer or any other person intended to provide wages during a period
              of disability:

              Yes ____            No ____

              If Yes, answer 1 through 4:

              1.    Amount of benefits received:




              2.    Type of benefits (medical expense, lost income, etc.):




              3.    Name and complete address of provider and address of servicing
                    office:




              4.    Claim number, social security number, policy number, file number or
                    other records identification designation:




         H.   Any Workers' Compensation benefits or similar benefits provided by your
              employer or any other person or organization:

              Yes ____            No ____

              If Yes, answer 1 through 4:

              1.    Amount of benefits received:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 60 of 93




              2.    Type of benefits (medical expense, lost income, etc.):




              3.    Name and complete address of provider and address of servicing
                    office:




              4.    Claim number, social security number, policy number, file number or
                    other records identification designation:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 61 of 93




                                                       By: ________________________________
                                                           Affiant – ROSETTA WILLIAMS JONES
   STATE OF FLORIDA )
                               ss.
   COUNTY OF            )


          BEFORE ME the undersigned authority, personally appeared, _________________, who

   after being duly sworn, deposes and says that the attached answers to collateral source

   interrogatories are true and correct. Sworn and Subscribed before me, this ____ day of

   __________, ____ by _________________________ who is personally known to me or who has

   produced _____________________ as identification.


                                                       NOTARY PUBLIC, State of Florida


                                                       ___________________________
                                                       Signature of Notary Public


                                                       ___________________________
                                                       Typed or Printed Name of Notary Public
   My commission expires:
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 62 of 93
      # 125593817   E-Filed 04/26/2021 01:46:35 PM


        IN THE CIRCUIT COURT OF THE
        11TH JUDICIAL CIRCUIT IN AND
        FOR MIAMI-DADE COUNTY, FLORIDA

                                                         CASE NO.: 21006756CA0109
        ROSETTA WILLIAMS JONES,

               Plaintiff,

        vs.

        WAL-MART STORES EAST, LP,

               Defendant.
        ____________________________________________ /

                                  DEFENDANT’S CONTENTION
                    REQUEST TO PRODUCE TO PLAINTIFF ROSETTA WILLIAMS JONES

               COMES NOW, Defendant, WAL-MART STORES EAST, LP, by and through its

        Undersigned counsel, pursuant to Florida Rule of Civil Procedure 1.350, and requests that

        Plaintiff, ROSETTA WILLIAMS JONES, produce and permit Defendant to inspect and

        photograph the following:

               1.      Each and every document that support any of the allegations that “on or

        about December 21, 2019, the Plaintiff, ROSETTA WILLIAMS JONES, was a business invitee

        present on the aforesaid premises when she sustained serious bodily injuries after slipping

        and falling on water allowed to build up on Defendant WAL-MART STORES EAST, LP’s

        premises” as set forth in Paragraph 5 of the Plaintiff's Complaint
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 63 of 93




          2.     Each and every document that support any of the allegations that “at the

   time the Plaintiff was injured, Defendant, WAL-MART STORES EAST, LP, owed the Plaintiff

   a legal duty of reasonable care in maintaining the premises in a reasonably safe condition,

   free from transitory foreign object or substances that might foreseeably give rise to injury

   or damage to the Plaintiff” as set forth in Paragraph 7 of the Plaintiff's Complaint

          3.     Each and every document that support any of the allegations that

   “Defendant, WAL-MART STORES EAST, LP, had a legal duty to warn the Plaintiff of any

   defects or unreasonably dangerous conditions on the Defendant’s premises” as set forth

   in Paragraph 8 of the Plaintiff's Complaint

          4.     Each and every document that support any of the allegations that

   “Defendant, by and through its agents, servants, and/or employees breached the

   aforesaid duty to Plaintiff ROSETTA WILLIAMS JONES by the following: a” as set forth in

   Paragraph 10 of the Plaintiff's Complaint

          5.     Each and every document that support any of the allegations that “carelessly

   and negligently creating an unreasonably dangerous condition by permitting the

   existence of a foreign object or substance on the grounds of the premises that Defendant

   had actual knowledge of, or should have known of, or had constructive knowledge of due

   to the length of time the dangerous condition existed or due to the regularity with which

   the dangerous condition occurs on the subject premises” as alleged in the Plaintiff's

   Complaint.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 64 of 93




          6.     Each and every document that support any of the allegations that “carelessly

   and negligently failing to inspect the grounds of the premises for the existence of such

   unreasonably dangerous conditions that Defendant had actual knowledge of, or should

   have known of, or had constructive knowledge of due to the length of time the dangerous

   condition existed or due to the regularity with which the dangerous condition occurs on

   the subject premises” as alleged in the Plaintiff's Complaint.

          7.     Each and every document that support any of the allegations that “carelessly

   and negligently failing to maintain the grounds of the premises free from the existence

   of such unreasonably dangerous conditions that Defendant had actual knowledge of, or

   should have known of, or had constructive knowledge of due to the length of time the

   dangerous condition existed or due to the regularity with which the dangerous condition

   occurs on the subject premises” as alleged in the Plaintiff's Complaint.

          8.     Each and every document that support any of the allegations that “carelessly

   and negligently failing to warn this Plaintiff, by sign or otherwise, as to the existence of

   said unreasonably dangerous conditions on the subject floor that Defendant had actual

   knowledge of, or should have known of, or had constructive knowledge of due to the

   length of time the dangerous condition existed or due to the regularity with which the

   dangerous condition occurs on the subject premises” as alleged in the Plaintiff's

   Complaint.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 65 of 93




          9.     Each and every document that support any of the allegations that “carelessly

   and negligently failing to otherwise undertake reasonable efforts to repair and/or remedy

   any unreasonable dangerous conditions that Defendant had actual knowledge of, or

   should have known of, or had constructive knowledge of due to the length of time the

   dangerous condition existed or due to the regularity with which the dangerous condition

   occurs on the subject premises; and/or f” as alleged in the Plaintiff's Complaint.

          10.    Each and every document that support any of the allegations that “carelessly

   and negligently failing to act as a reasonably prudent person would as to not create

   unsafe and/or dangerous conditions that could foreseeably cause damage and/or injury

   to individuals within the foreseeable zone of risk” as alleged in the Plaintiff's Complaint.

          It is hereby requested that the aforesaid production of copies be made and sent to

   the offices of LUKS, SANTANIELLO, PETRILLO & COHEN. If plaintiff offers to make such

   documents available for inspection only, it is hereby requested that copies be provided

   to undersigned counsel and we will reimburse all reasonable or actual charges

   associated with said copies.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 66 of 93




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

   via Electronic Mail, to all counsel of record listed on the attached Service List, this 26th day

   of April, 2021.

                                                   LUKS, SANTANIELLO,
                                                   PETRILLO & COHEN
                                                   Attorneys for Defendant
                                                   110 SE 6th Street
                                                   MIAMI, FL, 33130
                                                   Telephone: (305) 377-8900
                                                   Fax: (305) 377-8901




                                                   By:       s/DENISE M. STOCKER
                                                         DANIEL J. SANTANIELLO
                                                         Florida Bar No.: 860948
                                                         DENISE M. STOCKER
                                                         Florida Bar No.: 0089244
                                                         LUKSFLL-Pleadings@LS-Law.com

                                           SERVICE LIST

   Attorneys for Plaintiff
   Balu Sajeevan, Esq.
   Fenstersheib Law Group, P.A.
   520 West Hallandale Beach Blvd.
   Hallandale Beach, FL 33009
   balu@fenstersheib.com
   bs-pleadings@fenstersheib.com
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 67 of 93
      # 125593817   E-Filed 04/26/2021 01:46:35 PM


        IN THE CIRCUIT COURT OF THE
        11TH JUDICIAL CIRCUIT IN AND
        FOR MIAMI-DADE COUNTY, FLORIDA

                                                         CASE NO.: 21006756CA0109
        ROSETTA WILLIAMS JONES,

                Plaintiff,

        vs.

        WAL-MART STORES EAST, LP,

               Defendant.
        ____________________________________________ /

                              NOTICE OF SERVICE OF INTERROGATORIES


        TO:             ROSETTA WILLIAMS JONES

        FROM:           WAL-MART STORES EAST, LP

                The Defendant pursuant to Rule 1.340(e) and the other applicable rules of the

        Florida Rules of Civil Procedure and Local Rules governing practice, hereby files this Notice

        of Service of Interrogatories propounded to the Plaintiff, as follows:

        TYPE OF INTERROGATORIES: ________

        NUMBER OF INTERROGATORIES:                30
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 68 of 93




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

   via Electronic Mail, to all counsel of record listed on the attached Service List, this 26th

   day of April, 2021.

                                                 LUKS, SANTANIELLO,
                                                 PETRILLO & COHEN
                                                 Attorneys for Defendant
                                                 110 SE 6th Street
                                                 MIAMI, FL, 33130
                                                 Telephone: (305) 377-8900
                                                 Fax: (305) 377-8901




                                                 By:       s/DENISE M. STOCKER
                                                       DANIEL J. SANTANIELLO
                                                       Florida Bar No.: 860948
                                                       DENISE M. STOCKER
                                                       Florida Bar No.: 0089244
                                                       LUKSFLL-Pleadings@LS-Law.com

                                         SERVICE LIST

   Attorneys for Plaintiff
   Balu Sajeevan, Esq.
   Fenstersheib Law Group, P.A.
   520 West Hallandale Beach Blvd.
   Hallandale Beach, FL 33009
   balu@fenstersheib.com
   bs-pleadings@fenstersheib.com
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 69 of 93




                        GENERAL PERSONAL INJURY NEGLIGENCE
                           INTERROGATORIES TO PLAINTIFF

         (If answering for another person or entity, answer with respect to that
         person or entity, answer with respect to that person or entity, unless
         otherwise stated)


         1.    What is the name and address of the person answering these
               interrogatories, and, if applicable, the person’s official position or
               relationship with the party to whom the interrogatories are directed?

               ANSWER:



         2.    List the names, business addresses, dates of employment, and rates of pay
               regarding all employers, including self-employment, for whom you have
               worked in the past 10 years.

               ANSWER:



         3.    List all former names and when you were known by those names. State all
               addresses where you have lived for the past 10 years, the dates you lived at
               each address, your Social Security number, your date of birth, and, if you are
               or have ever been married, the name of your spouse or spouses.

               ANSWER:



         4.    Describe in detail how the incident described in the Complaint happened,
               including all actions taken by you to prevent the incident.

               ANSWER:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 70 of 93




         5.   Have you ever been convicted of a crime, other than any juvenile
              adjudication, which under the law under which you were convicted was
              punishable by death or imprisonment in excess of 1 year, or that involved
              dishonesty or a false statement regardless of the punishment? If so, state
              as to each conviction the specific crime and the date and place of conviction.

              ANSWER:



         6.   Were you suffering from physical infirmity, disability, or sickness at the time
              of the incident described in the Complaint? If so, what was the nature of
              the infirmity, disability, or sickness?

              ANSWER:



         7.   Did you consume any alcoholic beverages or take any drugs or medications
              within 12 hours before the time of the incident described in the Complaint?
              If so, state the type and amount of alcoholic beverages, drugs, or medication
              which were consumed, and when and where you consumed them.

              ANSWER:



         8.   Have you ever filed for either short-term or long-term disability? If so,
              describe in detail the date(s) of said claim(s), the nature of disability claimed,
              and whether the claim was paid or denied.

              ANSWER:



         9.   Have you ever filed a claim for worker’s compensation benefits in the past
              10 years? If so, describe in detail the date(s) of said claim(s), the nature of
              injury, and the name and address of your employer at the time of said
              claim(s).

              ANSWER:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 71 of 93




         10.   Describe each injury to which you are claiming damages in this case,
               specifying the part of your body that was injured, the nature of the injury,
               and, as to any injuries you contend are permanent, the effects on you that
               you claim are permanent.

               ANSWER:



         11.   List each item of expense or damage, other than loss of income or earning
               capacity, that you claim to have incurred as a result of the incident described
               in the Complaint, giving for each item the date incurred, the name and
               subject address of the person or entity to whom each was paid or is owed,
               and the goods or services for which each was incurred.

               ANSWER:



         12.   Do you contend that you have lost any income, benefits, or earning capacity
               in the past or future as a result of the incident described in the Complaint?
               If so, state the nature of the income, benefits, or earning capacity, and the
               amount and the method that you used in computing the amount.

               ANSWER:



         13.   Has anything been paid or is anything payable from any third party for the
               damages listed in your answers to these Interrogatories? If so, state the
               amounts paid or payable, the name and business address of the person or
               entity who paid or owes said amounts, and which of those third parties have
               or claim a right of subrogation.

               ANSWER:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 72 of 93




         14.   List the names and business addresses of each physician who has treated or
               examined you, and each medical facility where you have received any
               treatment or examination for the injuries for which you seek damages in this
               case; and state as to each the date of treatment or examination and the
               injury or condition for which you were examined or treated.

               ANSWER:



         15.   List the names and business addresses of all other physicians, medical
               facilities, or other health care providers by whom or at which you have been
               examined or treated in the past 10 years; and state as to each the dates of
               examination or treatment and the condition or injury for which you were
               examined or treated.

               ANSWER:



         16.   List the names and addresses of all persons who are believed or known by
               you, your agents, or your attorneys to have any knowledge concerning any
               of the issues in this lawsuit; and specify the subject matter about which the
               witness has knowledge.

               ANSWER:



         17.   Have you heard or do you know about any statement or remark made by or
               on behalf of any party to this lawsuit, other than yourself, concerning any
               issue in this lawsuit? If so, state the name and address of each person who
               made the statement or statements, the name and address of each person
               who heard it, and the date, time, place and substance of each statement.

               ANSWER:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 73 of 93




         18.   State the name and address of every person known to you, your agents, or
               your attorneys, who has knowledge about, or possession custody, or control
               of, any model, plat, map, drawing, motion picture, videotape, or photograph
               pertaining to any fact or issue involved in this controversy; and describe as
               to each, what item such person has, the name and address of the person
               who took or prepared it, and the date it was taken or prepared.

               ANSWER:



         19.   Have you made an agreement with anyone that would limit that party’s
               liability to anyone for any of the damages sued upon in this case? If so,
               state the terms of the agreement and the parties to it.

               ANSWER:



         20.   Please state if you have ever been a party, either plaintiff or defendant, in a
               lawsuit other than the present matter, and, if so, state whether you were
               plaintiff or defendant, the nature of the action, and the date and court in
               which such suit was filed.

               ANSWER:



         21.   Please state if you have ever been in any accidents or incidents of any kind
               in the past 10 years involving any personal injuries? If so, state what type
               of injuries you suffered from as a result of the accident, when the accident
               occurred, if you filed a claim or suit and against whom you filed a claim or
               suit.

               ANSWER:



         22.   Please list the name and address of all educational facilities or institutions
               you have attended, including the dates of attendance, and any degrees or
               certifications obtained.

               ANSWER:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 74 of 93




         23.   Please identify any and all claims you have made for personal injuries over
               the last fifteen years, including lawsuits, claims to insurance companies,
               worker’s compensation claims or other matters seeking monies or
               compensation, including the name of the party contacted, the name of any
               attorney utilized, the dates of such claims and status of such claims?

               ANSWER:



         24.   Have you, in the last ten years, applied for any health, life or disability
               insurance? If so, please identify each and every such insurance carrier,
               including the name and address of the insurance company, and if
               applicable, policy number, member number and dates?

               ANSWER:



         25.   Has any health care provider ever rendered an opinion that you suffered
               from a permanent disability or permanent impairment, whether or not from
               this case? If so, please identify the name of the health care provider, address
               and approximate date the opinion was rendered?

               ANSWER:



         26.   Please identify by name and address each pharmacy at which you have had
               a prescription for medication filled for yourself in the past ten (10) years.

               ANSWER:



         27.   With regard to the area(s) of the body that you are claiming were injured in
               the accident described in the Complaint, please state whether or not you
               were ever treated by any doctor or hospital (including emergency room) or
               other health care provider for any problems in the same areas of your body
               before the accident. For each such prior visit to any doctor, hospital or other
               health care provider, please state the name and address of each such doctor,
               hospital or health care provider, and the approximate date of each such visit.

               ANSWER:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 75 of 93




         28.   Please list the number and service carrier associated with each cellular
               telephone used by the Plaintiff and/or registered in the Plaintiff’s name (this
               includes all numbers registered to and/or used by the Plaintiff under a
               “family plan” or similar service) at both the time of the subject loss and
               currently.

               ANSWER:



         29.   Did you ever serve in any branch of the US Military? If so, describe in detail
               your branch of service, dates of service, military occupational specialty, date
               and type of discharge.

               ANSWER:



         30.   Describe any and all accidents, dates of the accidents, location of the
               accidents in which you suffered personal injuries after the subject matter
               accident which is the subject matter of this lawsuit indicating what the
               injuries were and whether or not they were of a permanent nature.

               ANSWER:
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 76 of 93




                                                      By: ________________________________
                                                          Affiant – ROSETTA WILLIAMS JONES
   STATE OF FLORIDA )
                               ss.
   COUNTY OF            )


          SWORN TO and SUBSCRIBED before me by ____________________, who is personally

   known to me or has produced (_________________________) as identification and who did/did

   not take an oath and verified that the foregoing Answers to Interrogatories are true and

   correct.


          DATED this _____ day of __________, ____.

                                                      NOTARY PUBLIC, State of Florida


                                                      ___________________________
                                                      Signature of Notary Public


                                                      ___________________________
                                                      Typed or Printed Name of Notary Public
   My commission expires:
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 77 of 93
      # 125593817   E-Filed 04/26/2021 01:46:35 PM


        WAL-35248M/6LL5856/DYS
        IN THE CIRCUIT COURT OF THE
        11TH JUDICIAL CIRCUIT IN AND
        FOR MIAMI-DADE COUNTY, FLORIDA

        CASE NO.: 2021-006756 CA 01 [09]

        ROSETTA WILLIAMS JONES,

                Plaintiff,

        vs.

        WAL-MART STORES EAST, LP,

               Defendant.
        ____________________________________________ /

                              DEFENDANT’S MEDICARE/MEDICAID
                  REQUEST TO PRODUCE TO PLAINTIFF ROSETTA WILLIAMS JONES

                COMES NOW, Defendant, WAL-MART STORES EAST, LP, by and through its

        Undersigned counsel, pursuant to Florida Rule of Civil Procedure 1.350, and requests that

        Plaintiff, ROSETTA WILLIAMS JONES, produce and permit Defendant to inspect and

        photograph the following:

        1.      Copy of Plaintiff’s birth certificate.

        2.      Copy of Plaintiff’s driver’s license.

        3.      A copy of Plaintiff’s social security card.

        4.      A copy of Plaintiff’s medical health insurance claim number card.

        5.      Copies of any correspondence with (a) The Social Security Administration; (b) The
                Department of Health and Human Services; (c) The Centers for Medicare and
                Medicaid Services (OMB); (d) CMS’ coordination of benefits contractor (COBS) (e)
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 78 of 93

                                                       CASE NO.: 2021-006756 CA 01 [09]
                                                                                Page 2

         Any state or federal agency regarding Medicare benefits or Social Security
         Disability Income (SSDI) payment.

   6.    Any documents concerning Plaintiff that have been sent to or received from (a)
         The Social Security Administration; (b) The Department of Health and Human
         Services; (c) The Centers for Medicare and Medicaid Services (CMS); (d) CMS’
         coordination of benefits contractor (COBS); (e) Any state or federal agency
         regarding Medicare benefits or Social Security Disability Income (5501) payment.

   7.    Any analysis of the future medical expenses which might be incurred by Plaintiff
         and which would be covered by medical benefits provided by Medicare, including,
         but not limited to, a Medicare Set Aside allocation (MSA).

         It is hereby requested that the aforesaid production of copies be made and sent to

   the offices of LUKS, SANTANIELLO, PETRILLO & COHEN. If plaintiff offers to make such

   documents available for inspection only, it is hereby requested that copies be provided

   to undersigned counsel and we will reimburse all reasonable or actual charges

   associated with said copies.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 79 of 93

                                                           CASE NO.: 2021-006756 CA 01 [09]
                                                                                    Page 3

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

   via Electronic Mail, to all counsel of record listed on the attached Service List, this 26th

   day of April, 2021.

                                                 LUKS, SANTANIELLO,
                                                 PETRILLO & COHEN
                                                 Attorneys for Defendant
                                                 110 SE 6th Street
                                                 MIAMI, FL, 33130
                                                 Telephone: (305) 377-8900
                                                 Fax: (305) 377-8901




                                                 By:       s/DENISE M. STOCKER
                                                       DANIEL J. SANTANIELLO
                                                       Florida Bar No.: 860948
                                                       DENISE M. STOCKER
                                                       Florida Bar No.: 0089244
                                                       LUKSFLL-Pleadings@LS-Law.com

                                         SERVICE LIST

   Attorneys for Plaintiff
   Balu Sajeevan, Esq.
   Fenstersheib Law Group, P.A.
   520 West Hallandale Beach Blvd.
   Hallandale Beach, FL 33009
   balu@fenstersheib.com
   bs-pleadings@fenstersheib.com
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 80 of 93
      # 125579096   E-Filed 04/26/2021 11:51:53 AM


        WAL-35248M/6LL5864/DYS
        IN THE CIRCUIT COURT OF THE
        11TH JUDICIAL CIRCUIT IN AND
        FOR MIAMI-DADE COUNTY, FLORIDA

        CASE NO.: 2021-006756 CA 01 [09]

        ROSETTA WILLIAMS JONES,

                Plaintiff,

        vs.

        WAL-MART STORES EAST, LP,

               Defendant.
        ____________________________________________ /

                       DEFENDANT’S FIRST REQUEST TO PRODUCE TO PLAINTIFF

                Defendant, WAL-MART STORES EAST, LP, pursuant to Florida Rule of Civil

        Procedure 1.350, requests that Plaintiff, ROSETTA WILLIAMS JONES, produce and permit

        Defendant to inspect and photograph the following:

                1.      Any and all photographs, films or videotapes in your possession which

        depict or purport to depict the scene of the subject incident, and/or any aspect of the

        subject incident scene in this case. (Defendant will pay reasonable cost for two (2)

        reprints.)

                2.      Any and all photographs, films or videotapes in your possession which

        depict or purport to depict any aspect of Plaintiff’s injuries herein. (Defendant will pay

        reasonable cost of two (2) reprints.)
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 81 of 93

                                                             CASE NO.: 2021-006756 CA 01 [09]
                                                                                      Page 2

          3.      The shoes you were wearing at the time of the incident alleged in Plaintiff’s

   Complaint.

          4.      Copies of any letters of protection, or similar document(s), given by the

   Plaintiff or anyone acting on behalf of the Plaintiff, to any health care provider regarding

   the charges of the health care provider.

          5.      Any and all medical records which relate to or concern the Plaintiff’s injuries

   alleged in the Complaint as a result of the subject incident.

          6.      Any and all medical bills, receipts or invoices which you contend support or

   tend to support your damage claims in this case arising from the subject incident.

          7.      Any and all documents, articles, writings, correspondence, recordings or

   memoranda which Plaintiff contends support or tend to support any allegation set forth

   in the Complaint.

          8.      Any and all written reports from any expert witness or consultant retained

   by the Plaintiff.

          9.      Any and all Income Tax returns, W-2 forms, and/or 1099 forms, from the

   present time back seven (7) years.

          10.     All written evidence of income earned in the year of the subject incident up

   to present.

          11.     Driver’s License of the Plaintiff (if no license, Florida Identification Card).

          12.     Social Security card of the Plaintiff.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 82 of 93

                                                          CASE NO.: 2021-006756 CA 01 [09]
                                                                                   Page 3

           13.   Any and all Marriage Licenses of Plaintiff.

           14.   Birth Certificate of the Plaintiff.

           15.   Third-Party health insurance card(s), Medicare card, Medicaid card, or other

   form of medical care provider(s).

           16.   A complete copy of any statements from providers of collateral source

   payments which assert a right to subrogation or reimbursement pursuant to §768.76(7)

   Fla. Stat.

           17.   Copies of any and all paperwork associated with any prior and/or

   contemporaneous lawsuits and/or claims.

           18.   Any and all Ordinances, Regulations, Rules, Statutes, customs and/or

   practices and written publications upon which the contentions set forth in your Complaint

   are based.

           19.   Copies of any and all documents, contracts, statements, correspondence or

   other materials regarding any assignment by Plaintiff, for any loans, advanced payments,

   or other monetary gain received by Plaintiff, or anyone on Plaintiff’s behalf, from any non-

   party, based on the potential recovery of a settlement or judgment in this case.

           20.   Any and all Building Standards, local, state or Federal, which the Plaintiff

   maintains this Defendant violated at the time of the subject incident.

           21.   Any and all standards or regulations or recommended practices which the

   Plaintiff contends that this Defendant violated with respect to the subject incident.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 83 of 93

                                                             CASE NO.: 2021-006756 CA 01 [09]
                                                                                      Page 4

          22.    Any and all standards which the Plaintiff claims that the Defendant violated

   or breached which caused the subject incident.

          23.    Any and all accident or incident reports generated from any prior accidents

   which the Plaintiff was involved in prior to the subject incident, including any prior slip

   and falls, automobile accidents, or other accidents or incidents.

          24.    Any and all accident or incident reports generated from any subsequent

   accidents which the Plaintiff was involved in subsequent to the subject incident, including

   any slip and falls, automobile accidents, or other accidents or incidents.

          25.    Any and all medical records from any physicians, doctors or hospitals who

   treated the Plaintiff as a result of the subject incident.

          26.    Any and all reports and records of any physician for any treatment to the

   Plaintiff for three (3) years prior to the subject incident.

          27.    Any and all hospital records, nurses’ notes, doctors’ notes, progress notes,

   radiology reports, MRI films, x-rays, MRI reports, mental health records, and medical bills

   for any accidents in which the Plaintiff was involved in prior to the subject incident.

          28.    Any and all hospital records, nurses’ notes, doctors’ notes, progress notes,

   radiology reports, MRI films, x-rays, MRI reports, mental health records, and medical bills

   for any accidents in which the Plaintiff was involved in subsequent to the subject incident.

          29.    Any and all records supporting a claim for lost wages and loss earning

   capacity as a result of the subject incident.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 84 of 93

                                                         CASE NO.: 2021-006756 CA 01 [09]
                                                                                  Page 5

          30.    Any and all applicable insurance policies.

          31.    Copies of any and all agreements, including loan receipt agreements,

   settlement agreements, releases, or covenants not to sue, entered into by Plaintiff, or on

   Plaintiff’s behalf, with any other Defendant, person, firm or corporation, whom you

   contend may have some liability exposure to the incident of which you complain.

          32.    Copy of any military discharge papers, such as the standard DD Form 214

   or state equivalent.

          33.    Copy of any document from any insurance company, court, or SSA

   approving the plaintiff for disability benefits.

          34.    A signed and executed copy of Social Security authorization form SSA-3288,

   attached as exhibit “A”.

          35.    A signed and executed copy of Social Security authorization form SSA-7050-

   F4, attached as exhibit “B”.

          36.    A signed and executed copy of Internal Revenue Service authorization form

   4506, attached as exhibit “C”.

          It is hereby requested that the aforesaid production of copies be made and sent to

   the offices of LUKS, SANTANIELLO, PETRILLO & COHEN. If Plaintiff offers to make such

   documents available for inspection only, it is hereby requested that copies be provided

   to undersigned counsel and we will reimburse all reasonable or actual charges

   associated with said copies.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 85 of 93

                                                             CASE NO.: 2021-006756 CA 01 [09]
                                                                                      Page 6

                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

   via Electronic Mail, to all counsel of record listed on the attached Service List, this 26th day

   of April, 2021.

                                                   LUKS, SANTANIELLO,
                                                   PETRILLO & COHEN
                                                   Attorneys for Defendant
                                                   110 SE 6th Street
                                                   MIAMI, FL, 33130
                                                   Telephone: (305) 377-8900
                                                   Fax: (305) 377-8901




                                                   By:       s/DENISE M. STOCKER
                                                         DANIEL J. SANTANIELLO
                                                         Florida Bar No.: 860948
                                                         DENISE M. STOCKER
                                                         Florida Bar No.: 0089244
                                                         LUKSFLL-Pleadings@LS-Law.com

                                           SERVICE LIST

   Attorneys for Plaintiff
   Balu Sajeevan, Esq.
   Fenstersheib Law Group, P.A.
   520 West Hallandale Beach Blvd.
   Hallandale Beach, FL 33009
   balu@fenstersheib.com
   bs-pleadings@fenstersheib.com
FilingCase 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 86 of 93
      # 125593817   E-Filed 04/26/2021 01:46:35 PM


        WAL-35248M/6LL5853/DYS
        IN THE CIRCUIT COURT OF THE
        11TH JUDICIAL CIRCUIT IN AND
        FOR MIAMI-DADE COUNTY, FLORIDA

        CASE NO.: 2021-006756 CA 01 [09]
        ROSETTA WILLIAMS JONES,

                Plaintiff,

        vs.

        WAL-MART STORES EAST, LP,

               Defendant.
        ____________________________________________ /

                                    DEFENDANT’S WAGE LOSS
                     REQUEST TO PRODUCE TO PLAINTIFF ROSETTA WILLIAMS JONES

                COMES NOW, Defendant, WAL-MART STORES EAST, LP, by and through its

        Undersigned counsel, pursuant to Florida Rule of Civil Procedure 1.350, and requests that

        Plaintiff, ROSETTA WILLIAMS JONES, produce and permit Defendant to inspect and

        photograph the following:

                1.      Any and all documents which support Plaintiff’s claim for loss of future

        earning capacity.

                2.      Any and all reports prepared by Plaintiff’s expert witnesses regarding

        Plaintiff’s claim for loss of future earning capacity.

                3.      Any and all documents relied upon by Plaintiff’s expert witnesses regarding

        Plaintiff’s claim for loss of future earning capacity.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 87 of 93

                                                          CASE NO.: 2021-006756 CA 01 [09]
                                                                                   Page 2

          4.     Any and all documents which support and/or demonstrate the amount of

   lost wages claimed by the Plaintiff as a result of the subject accident.

          It is hereby requested that the aforesaid production of copies be made and sent to

   the offices of LUKS, SANTANIELLO, PETRILLO & COHEN. If plaintiff offers to make such

   documents available for inspection only, it is hereby requested that copies be provided

   to undersigned counsel and we will reimburse all reasonable or actual charges

   associated with said copies.
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 88 of 93

                                                           CASE NO.: 2021-006756 CA 01 [09]
                                                                                    Page 3

                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

   via Electronic Mail, to all counsel of record listed on the attached Service List, this 26th

   day of April, 2021.

                                                 LUKS, SANTANIELLO,
                                                 PETRILLO & COHEN
                                                 Attorneys for Defendant
                                                 110 SE 6th Street
                                                 MIAMI, FL, 33130
                                                 Telephone: (305) 377-8900
                                                 Fax: (305) 377-8901




                                                 By:       s/DENISE M. STOCKER
                                                       DANIEL J. SANTANIELLO
                                                       Florida Bar No.: 860948
                                                       DENISE M. STOCKER
                                                       Florida Bar No.: 0089244
                                                       LUKSFLL-Pleadings@LS-Law.com

                                         SERVICE LIST

   Attorneys for Plaintiff
   Balu Sajeevan, Esq.
   Fenstersheib Law Group, P.A.
   520 West Hallandale Beach Blvd.
   Hallandale Beach, FL 33009
   balu@fenstersheib.com
   bs-pleadings@fenstersheib.com
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 89 of 93




                           EXHIBIT B
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 90 of 93
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 91 of 93
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 92 of 93
Case 1:21-cv-21672-XXXX Document 1 Entered on FLSD Docket 04/30/2021 Page 93 of 93
